Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 1 of 66 PageID #: 3442




                                 Exhibit C
Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 2 of 66 PageID #: 3443




                                     LETTERS OF SUPPORT
             Brown, Matt .....................................................................................1
                                                                                                              1
             Colbert, Doug...................................................................................33
             Collado, William ..............................................................................5 5
             Constant, Emily................................................................................6
                        Emily                                                                                 6
             Ewald, Robert ..................................................................................88
             Feldmann, Kathryn ........................................................................10    10
             Feldmann, Lee................................................................................11
                         Lee                                                                                 11
             Fenster, Harriet ..............................................................................13
                                                                                                             13
             Garrecht, Harrold ...........................................................................15 15
             Rev. Garry, Peter
                          Peter............................................................................1717
             Healy, Marianne .............................................................................18 18
             Heilig, Edward ...............................................................................2020
             Hurley, Joseph................................................................................22
                      Joseph                                                                                 22
             Kelly, David ...................................................................................23
                                                                                                             23
             Kelly, Mary ....................................................................................26
                                                                                                             26
             Kelly, Moira ...................................................................................28
                                                                                                             28
             Kelly, Patricia ................................................................................30
                                                                                                             30
             McDonnell, Andrew ......................................................................32      32
             McPartland, Edie............................................................................34
                          Edie                                                                               34
             Minsch, Lesley ...............................................................................3939
             Minsch, Michael ............................................................................41  41
             Neems, Richard ..............................................................................43 43
             Opinante, Philip .............................................................................4545
             Page, Elizabeth ...............................................................................46
                                                                                                             46
             Peterson, Julie and Boyd ................................................................49     49
             Ritzert, Stephanie ...........................................................................5050
             Sarisky, Christopher .......................................................................52  52
             Scileppi, Jeremy .............................................................................5454
             Scott, David
                    David....................................................................................57
                                                                                                             57
             Stamboulidis, George .....................................................................60    60
             Hon. Tonna, Paul J. .......................................................................62   62
             Trodden, Brian ...............................................................................6363
Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 3 of 66 PageID #: 3444




                                                                        Ex. C - 1
Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 4 of 66 PageID #: 3445



Clearly, his deep drive for justice and fairness was at the core of his excitement for and commitment
to the law. II think that drive was imparted primarily from his parents, especially his dad and
extended Irish family and roots. His family struggled under the British occupation of Northern Ireland
for generations. He,He immersed me in his family, their stories and history which were always rooted in
finding dignity, embracing community and fighting for justice. I admire Chris' hard work, passion for
serving community through his work, and moral compass which always points towards compassion
and doing what's right and ethical.

One last personal story. I was one of the groom's men in Chris' wedding as he was in mine. When I
started to cry saying my vows, I turned to my best man for a tissue. To no avail. An instant later,
Chris reached across to hand me his handkerchief. That was a pal indeed in a time of need, albeit, a
blessed need. That's Chris. My friend who is incredibly thoughtful and attentive to friends and
family, and is dedicated professionally to making his community just, fair and caring.




                                                       Respectfully,

                                                                                           0/
                                                       Matthew P. d. Brown
                                                       320 Rosewood Ave. San Antonio, TX 78212




                                                                                               Ex. C - 2
         Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 5 of 66 PageID #: 3446

1106.s
 III
 I II    UNIVERSITY0fMARYLAND
       FRANCIS KING CAREY
  --"" SCHOOL OF LAW


             May 26, 2020

             The Honorable Joan M. Azrack
             United States District Judge
             Eastern District of New York
             Long Island Courthouse
             100 Federal Plaza
             Central Islip, New York 11722

             Re: United States v. Christopher McPartland, 17-CR-587 (JMA)

             Dear Judge Azrack,

             I write on behalf of Chris McPartland, one of my former Hofstra Law students, whom I taught and supervised
             in the year-long, Criminal Defense Clinic in 1989-90.

             I began my law school teaching career at Hofstra Law School in 1983 after spending eleven years working
             as a criminal defense lawyer with the New York Legal Aid Society. I remained a full-time member of the
             Hofstra law faculty until 1993, having gained tenure in 1991, before joining the Maryland Law School faculty
             where I currently teach as a full-time, tenured professor. While at Hofstra, I directed the Criminal Defense
             Clinic where each year about 30 students vied for the opportunity to be included among the eight students
                                selected. Mr. McPartland's
             whom I ultimately selected.       McPartland’s work
                                                            work ethic, intelligence,
                                                                        intelligence, dedication and commitment to ethical
             representation impressed me immediately and made him an easy selection to be among the eight students
             chosen.

             Mr. McPartland excelled as a clinic student practicing under the Student Practice Order rules. He provided
             the highest level of client representation while gaining the admiration and respect of his colleagues,
             supervising faculty and judges. He came to class prepared and ready to challenge speakers, including
             myself, if any of us made what he considered a sweeping generalization or an inadequate opposing
             argument. As someone who had only practiced criminal defense, Mr. McPartland provided a welcome
             balance in highlighting the important role of the conscientious prosecutor serving as a minister of justice. In
             brief, I valued and learned a great deal from Mr. McPartland. When he decided to join the Suffolk District
             Attorney’s Office, I fully respected his decision and expected he would add significantly to its future
             Attorney's
             successes.

             You can imagine my surprise and shock when I first learned about the criminal charges brought against him.
             I often follow my former students'
                                       students’ careers, and took great satisfaction in seeing Mr. McPartland's
                                                                                                    McPartland’s promotion
             and rise within
             and       within the         DA’s Office. I had heard from defense-minded colleagues that Chris was a tough
                              the Suffolk DA's
             but fair prosecutor, someone who demonstrated compassion and open-mindedness when appropriate but
             who certainly knew his way around the courtroom and could obtain the conviction and lengthy sentence,
             when warranted. Hearing about his indictment came as a great shock and surprise.

             Of
             Of course, I remain hopeful that Mr. Mr. McPartland's
                                                       McPartland’s lawyers will successfully argue he is entitled
                                                                                                            entitled to
                                                                                                                     to reversal or
             a new trial. But I focus now on his scheduled sentencing and appropriate punishment. Mr. McPartland
             already has lost two of his most cherished life-long accomplishments, his otherwise excellent reputation and
             his ability to practice law. I do not live in Suffolk County but am told that his case received front-page and
             headlined coverage in the media, which no doubt presented him as the public servant who ►iolated    violated the
             public trust. To someone who has worked 30 years to earn colleagues respect within the bar for
             administering fair and equal justice, I cannot begin to measure the loss that follows convictions such as
             these that
             these  that do
                          do great
                             great damage
                                   damage to to the
                                                the individual's
                                                     individual’s professional
                                                                  professional reputation.
                                                                               reputation. Nor
                                                                                           Nor can
                                                                                               can II imagine
                                                                                                      imagine the
                                                                                                              the day-to-day
                                                                                                                   day-to-day
             personal pain and loss of standing in the community that Mr. McPartland sustained when he is portrayed as
             a criminal in the neighborhood where he and his family live and where his children attend school. Beyond
                               McPartland’s felony conviction likely requires that he lose his license to practice law and earn
             reputation, Mr. McPartland's
             a living to support his two children and family. Having worked so hard during his years of devoted public
             service as a prosecuting attorney, Mr. McPartland must now begin a new life as a convicted felon and
             probably without his law license.




                  DENTISTRY • LAW • MEDICINE • NURSING • PHARMACY • SOCIAL WORK • GRADUATE STUDIES
                                                                                                                              Ex. C - 3
Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 6 of 66 PageID #: 3447



    It is extremely sad to see such a highly regarded person as Mr. McPartland, whom I have known as
    someone of the highest integrity, stand before Your Honor having been convicted of serious crimes. I hope
    and pray that Your Honor will give full credit to the exceptional professional life he has led, and to recognize
    what he already has suffered as sufficient punishment. I thank you, Your Honor, for considering these
    remarks in rendering a just sentence to Mr. McPartland.



    Respectfully,



    Professor Doug Colbert

    Maryland Francis King Carey School of Law
    500 West Baltimore Street
    Baltimore, Maryland 21215




                                                                                                                Ex. C - 4
Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 7 of 66 PageID #: 3448
                                  Collado & Collado, P.L.L.C.
    William J. Collado, Esq.                    Attorneys at Law        Areas of Practice
         J, Collado, Esq.
    John J.                                14 Washington Avenue            Accidents
                                          Brentwood, New York 11717        Corporations
                                                 631. 273.8444             Criminal Law
    Paralegals                                 Fax 631. 273.8499           Negligence
    Estelle Flores                           infogeolladolaw.com
                                             info@colladolaw.com           Real Estate
February 16, 2021

The Honorable Joan M. Azrack
United States District Judge
Eastern District of New York
Long Island Courthouse
100 Federal Place
Central Islip, NY 11722

 RE: UNITED STATES V. CHRISTOPHER McPARTLAND
 DOCKET NO.:17-CR-587(JMA)

 Dear Honorable Judge Azrack:

 I have known Christopher McPartland for the past 30 years. As a practicing Criminal Attorney
 in Suffolk County for the past 38 years, I have had the occasion to have numerous interactions
 with Christopher.

 As a young Assistant District Attorney in the District Court Bureau most of our interactions
 were in the courtroom conferencing cases. I always found Christopher to be well-prepared,
 engaging and easy to talk to. While we did not always agree on how a case should be resolved
 as far as disposing of it, I never questioned his professionalism or integrity in any of our
 discussions.

 Over the years, Christopher moved up in the ranks in the Suffolk County District Attorney's
 Office where he handled far more serious felony cases. Several times I had the occasion to meet
 with him in his office to conference cases with the intent of obtaining the most favorable
 resolution I could get for my client. Christopher was always respectful and willing to listen. He
 was never dismissive of the argument I was making on behalf of my client, and on occasion he
 would further investigate my concerns which in some cases allowed us to reach a disposition.
 Frankly speaking his sense of fairness and compassion were traits that I often witnessed.

 Your Honor, I would respectfully ask the court to take into account all the good and unselfish
 acts by Christopher and to consider the commendatory way he ordinarily conducts his life.
 Please consider leniency in this case as his family needs him to continue to be a positive force
 within their household.

 Very truly yours,

 COLLADO & COL                I 0, PLLC

 By:                    „.,
   WILLI             . COLLADO, ESQ.




                                                                                            Ex. C - 5
Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 8 of 66 PageID #: 3449

                                     E
                                     EMILY A. C
                                      MILY A.   ONSTANT
                                              CONSTANT
                                        4 DAVID COURT
                                    PORT JEFFERSON, NY 11777



 March 3, 2021

 The Honorable Joan M. Azrack
 United States District Judge
 United States Courthouse
 100 Federal Plaza
 Central Islip, New York 11722


 Dear Judge Azrack,
        Please accept this letter on behalf of Christopher McPartland. As his long time colleague
 and supervisor I hope to provide Your Honor a more complete picture of his career and
 professional accomplishments, to assist you in determining an appropriate sentence.
         I first met Chris in 1992, when he was reassigned from his position as a line Assistant
 District Attorney in a trial bureau, to the Public Integrity Unit, where I was then Attorney in
 Charge. His single assignment was to assist me in a complex and sensitive investigation into the
 County’s controversial decision to move to a self-insured model for the provision of employee
 County's
 health insurance. The lengthy investigation involved multiple interviews of high ranking current
 and former public officials, dozens of grand jury subpoenas for voluminous documents, a
                                                                                                Chris’
 complicated grand jury presentation and the issuance of a special grand jury report. Despite Chris'
 inexperience with the investigative grand jury process, I found him to be a quick study; creative,
 thorough, hardworking and eager to learn new skills. Under the glare of the media spotlight and
 the watchful eye of then District Attorney Catterson, he kept the entire investigative team laughing
 and never took himself too seriously.
         After the conclusion of the health care investigation, we worked in different bureaus and
 physical office locations until 2003, when I was promoted to Division Chief of Investigations.
 During the intervening ten plus years, Chris worked in the bureau responsible for organized crime,
 gangs, narcotics, gambling, human trafficking and other complex criminal schemes. He developed
 a state-wide reputation as an expert in electronic surveillance, organized criminal enterprises and
 long-term investigations. Chris led numerous multi-jurisdictional, multi-agency investigations and
 prosecutions and was cross designated as a Special Assistant United States Attorney more than
 once. His reputation and skills were such that he was frequently assigned to the most thorny, high
 profile cases. Some of these cases made him a political target and nearly cost him his job.
        From 2003-2017, I interacted with Chris on an almost daily basis. As Bureau Chief of the
 Government Corruption Bureau, and later as Division Chief of Investigations, after my promotion
 to Chief Assistant District Attorney, among other tasks, we spent countless hours together
 reviewing and analyzing cases, dissecting facts and legal issues, dealing with prosecutor and law
 enforcement personnel issues, drafting policies and procedures for staff, interviewing prospective
 Assistant District Attorney candidates and reviewing personnel transfer, promotion and salary
 requests.




                                                                                              Ex. C - 6
Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 9 of 66 PageID #: 3450




         I can unequivocally represent to Your Honor that Chris was the hardest working prosecutor
 I met in my 38 year career. He worked tirelessly and was available 24/7 to the prosecutors and law
                                                                                         Attorney’s
 enforcement officers he supervised. He was a mentor to countless Assistant District Attorney's
 and police officers, unselfishly sharing his expertise and experience.

         We did not always agree, but our spirited discussions about the course of an investigation
 or prosecution revealed Chris to be a forthright, exacting prosecutor, who never shied away from
 a difficult decision or case. His recommended course of action was always based on the facts and
 the applicable law, never personal bias or political expedience. His decisions did not always make
 him popular, but this was not a criteria he used to exercise his prosecutorial discretion.
         I did not socialize with Chris outside of the office and have met his family only a handful
 of times, but I can attest to his complete devotion to them. He cared for his father over years of
 debilitating illness and saw his wife through a cancer diagnosis, the death of her father, death of a
 beloved brother-in-law and the tragic death of their 22 month old nephew. In the early years of his
 career, Chris was the sole caretaker of his children on weekends, while his wife, a nurse, worked.
                                                                                                Chris’
 He took them to countless sporting and other events and is still their biggest cheerleader. Chris'
                                                                   “girls” but it never diminished his
 dedication to his job often meant time away from his beloved "girls"
 love and care for them.
         When Chris needed a loan for attorneys fees, I did not hesitate to give it to him. I saw the
 holes in his shoes, his battered mini-van and his worn suits. I knew first-hand the difficulties of
 supporting a family on Long Island while working in the public sector, going years without raises,
 even going backwards because of multiple lag payrolls, while expenses soared. I do not and would
 never resent Chris for needing to borrow that money from me.
         For Chris and the entire McPartland family the investigation and prosecution leading to his
 conviction has spanned almost a decade. During that long and difficult time Chris has lost much-
 his job, his profession, his reputation, friends, colleagues and now perhaps even his freedom.
 Nevertheless, he has worked almost continuously at a local liquor store, through a deadly pandemic
 to support his family. He still maintains his sense of humor, strong faith, and respect for the law
 and the legal process.
        It is said that the biggest difference between justice and mercy is that mercy is never
                                                “sweet mercy is nobility's
 obligatory. However, as Shakespeare wrote, "sweet               nobility’s true badge".
                                                                                 badge”. Please
 exercise mercy for Chris.

                                                               Respectfully,

                                                               /s/
                                                               Emily A. Constant, Esq. (retired)




                                                                                              Ex. C - 7
Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 10 of 66 PageID #: 3451



                                 Robert F. Ewald, Esq.
                                    RFEConsulting, LLC
                                     16 Flamingo Drive
                              Smithtown, New York 11787-3308
                                      (631) 433-8250
                                rfeconsultinglleggmail.com
                                rfeconsultingllc@gmail.com


                                                      6 March 2020

 The Honorable Joan M. Azrack
 United States District Judge
 United States Courthouse
 100 Federal Plaza
 Central Islip, New York 11722


 Dear Judge Azrack,

        I am writing concerning the sentencing of Christopher McPartland.           By way of
 background, Chris and I never served as line Assistants in the same Bureau nor was I ever
 his supervisor as a Bureau Chief. He was, however, the Division Chief of Investigations
 for the last 6 1/2 years of my tenure in the Office. My tenure ended when I retired in De-
 cember of 2017 as Chief of the Narcotics Bureau after a thirty-eight (38) year career.
 This letter is to express my thoughts for your consideration before imposing sentence.
        Although Chris was my immediate supervisor during my last years in the Office,
 he did not micro-manage the daily operations of the Bureau.         He did, however, stay
 abreast of investigations as they progressed and was always available when the situation
 required his input.
        However, what made the most significant impression upon me was not his profes-
 sional comportment; rather, it was the compassion and empathy he displayed for Assis-
tants dealing with personal family tragedies/illnesses. What follows is a short summary
of one such occasion; however, it is not the only time he displayed these traits:




                                                                                       Ex. C - 8
Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 11 of 66 PageID #: 3452



        A number of years ago an Assistant spoke with me about a family member's ill-
  ness. Without divulging confidences, it was sudden and significant. At a certain point,
  Chris joined the conversation and the Assistant related the situation to him. Having expe-
  rienced something similar, Chris was extremely solicitous and supportive.      He subse-
  quently offered assistance with recommendations etc. as well as continued emotional
 support. This may seem mundane and merely be chalked up as something we would ex-
 pect from a fellow human being. But we all know that empathy is not a given; and if a
 supervisor had simply offered perfunctory words of solace, we would have accepted that
 in the due course of a corporate environment. Chris, however, extended himself with
 24/7 availability for which the Assistant is still grateful.
        I fully understand that the trial presented an image of Chris; but in the scheme of
 life, that image was one dimensional. I respectfully ask that you consider these thoughts
 and sentiments when imposing sentence in his case.


 Most respectfully,




           Ewdld
 Robert F. Ewald




                                                                                     Ex. C - 9
Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 12 of 66 PageID #: 3453



 May 30th, 2020



To: The Honorable Judge M. Azrack
United States District Judge
Eastern District of New York
Long Island Courthouse
100 Federal Plaza
Central Islip, New York 11722

Re: United States vs. Christopher McPartland, 17-CR-587 (JMA)

Dear Judge Azrack,

 My name is Kathryn Feldmann, I am the youngest sister of Edie Fenster McPartland and Chris
 McPartland's sister-in-law.

                                  8th
I have known Chris since I was in 8th grade when Chris and Edie starting dating at Georgetown
University. During that time, I saw Chris as a fun loving, hard-working college student putting himself
through school by working multiple jobs and getting the education of a life time that would then propel
him into the legal field. Chris instantly became a part of our big family — five girls and our parents. We
spent many holidays together and just enjoyed hanging out playing board games, etc. Later, I went to
Georgetown with my twin sister and Chris and Edie would visit us. Over the next 5-8 years, Chris put
himself through law school in NY and later Chris and Edie married and had 3 beautiful daughters, my
nieces — Deirdre, Bridget and Aileen.

 Over the years our families have grown and collectively we have 16 children among our five families.
 Chris has been an amazing uncle to my four kids —    Shane, Carter, Garrett and Emily. When our son
                                                    —Shane,
 Garrett passed away in 2008 at an early age, Chris was right there for us and continues to be supportive
 of us today, even as he has been going through his own hardship of this trial. He never forgets Garrett's
 birthday or the day Garrett passed away. He has brought a lot of joy to our family with the festive meals
 he makes for all of us, the family celebrations, holidays and vacations we have enjoyed together.

 Professionally, I know how proud he was of the work he was doing to serve the citizens of Suffolk
 County and being a public servant. He has dedicated his career and life to being an Assistant District
 Attorney and the task forces he has led. We hope and pray that you will also see the good citizen,
 dedicated husband and father, and outstanding person that Chris is and we love. The emotional and
 financial hardship that he, my sister Edie and my three nieces have had to endure the last several years
 will take many more years to recover from for years to come. We hope that you appreciate all the above
 and all that Chris has done for his family and our family. We would be grateful for any leniency you can
 grant him so Chris can pick up the pieces with his family, move forward and reestablish their lives.

 Resp ctfully,



 Kathryn Feldmann




                                                                                                Ex. C - 10
Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 13 of 66 PageID #: 3454



May 30th, 2020
                                                          Vi

To: The Honorable Judge M. Azrack
United States District Judge
Eastern District of New York
Long Island Courthouse
100 Federal Plaza
Central Islip, New York 11722

Re: United States vs. Christopher McPartland, 17-CR-587 (JMA)

Dear Judge Azrack,

My name is Lee Feldmann, I am 54 years old and live with my wife Kathryn Fenster Feldmann in
Millersville, MD. By marriage to Kathryn who is Edie Fenster McPartland's sister, I am Chris McPartland's
brother-in-law.

I1 first met Chris back in 2000 at a Fenster family gathering. Chris and Edie travel to Maryland many times
 each year to be with family, as 3 of the 5 sisters are located in the Maryland area. Chris was unassuming,
 casual and very interested to learn about my background and experiences. I enjoyed Chris's passion for
 cooking and enjoyed discussing some of our favorite foods as well as watching him create some great
 appetizers and meals for the whole family.

Over the next 2 years before Kathryn and I were married in 2002, there were more opportunities for
Fenster family events, where my family was also invited to join. One thing I admired about Chris is that
he is very good about putting himself out there to meet new people and learn about their stories. In this
regard, he engaged my mother Betty (my father had long ago passed away) and my four brothers Bob,
Eric, Chris and Kirk and their wives as if they were old friends. Many times he would share something
about them that I had either long forgotten or was unaware of. The feedback from my family was that
Chris was a terrific man, very interesting and just as interested in listening, as he was in sharing
something about himself, which I have longed believed is one of a person's greatest qualities.

The wedding celebration brought an even larger extended family on both sides, and I observed similar
characteristics. Bob Fenster, the five Fenster sisters father was still alive at the time, and Chris provided
great insight on not only how to be a good son-in-law to Bob, but also on how to get Bob talking about
the things Bob was interested in. (thus ingratiating myself with Bob) Chris was a good guide in these
matters, which I have always appreciated.

Through the birth of our twin boys Shane and Carter in 2003, Chris and Edie came down and helped
support Kathryn and myself in the early days by taking shifts in the kitchen, running errands and letting
Kathryn and I get out of the house for an hour or two. We were grateful for the relief.

In 2007 when our son Garrett was born, again Chris and Edie and family (Deirdre, Bridget and Aileen)
traveled down from Northport, NY to celebrate our new child and once again, pitch-in wherever,




                                                                                                     Ex. C - 11
Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 14 of 66 PageID #: 3455



 whenever needed. These efforts were not led by Edie or Chris, they each came to us separately with
 ideas on how they could help throughout the days they were in town.

 Our family visited Chris and Edie in July of 2008, and Chris made one of my life-long dreams come true
 by attending a baseball game at Yankee Stadium, before it was torn down. Chris was able to arrange for
 a special tour of Monument Park, when we thought we had missed the opportunity after standing in line
 for a very long time. Chris always went above and beyond to assure his family had a good time when
 visiting them.

 A very short time later in December of 2008, our son Garrett passed away in his sleep, from a
 undiagnosed heart valve problem. While much of that time is a blur, once again family and friends
 rushed in from around the country to support our family. (as one might expect) However, Chris and Edie
 were noticeably devastated as we had just recently visited them in Northport a couple of months prior,
 and they both enjoyed spending time with Garrett and playing with him. Chris had a particular picture
 taken with Garrett that he was particularly fond of, and he brought it with him to give to us. Throughout
 the Memorial Service and cemetery burial, Chris & Edie were rocks for us (visibly saddened) but strong
 and comforting and very helpful to Kathryn, myself and our 5 year old boys.

 Since 2008, The McPartland family, along with one of Kathryn's other sister's Leslie Fenster Minsch —
 The Minsch Family, have been so dedicated to traveling to Maryland (sacrificing weekends and Holidays
 in their own towns) to be in Maryland as a priority. Our annual Summer trips to Corolla, NC are always
 filled with the 10 parents working together as a unit, to insure the special family memories our children
 have. While all the parents contribute equally, Chris has always been fond of engaging special events for
 the kids and then at least one special event for the adults. (usually food related, and very unique)

 Over the years, Chris will reach out to me to remember our son Garrett during special times of the year,
 (his birthday, Christmas) Earth Day where we have created a children's environmental education
 experience in a local county park that they have come down for and helped weed, plant bushes and
 flowers, and everything or anything else need with Love and emotional support.

 I would like to conclude by saying that the past 3 years of this trial have been very difficult for Chris,
 Edie, Deirdre, Bridget, Aileen and our entire extended family. Our "Fenster" immediate family of 26
 adults and children are behind Chris 100%. We hope and pray that you can also see the good in Chris
 and grant him leniency in his sentence.



 Respectfully,
 Respectfullw                      7.   _



 Lee R. Feldmann




                                                                                                     Ex. C - 12
Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 15 of 66 PageID #: 3456



 May 31, 2020


 The Honorable Joan M. Azrack
 United States District Judge
 Eastern District of New York
 Long Island Courthouse
 100 Federal Plaza
 Central Islip, New York 11722

       Re: United States v. Christopher McPartland. 17-CR-587 (JMA)

 Dear Judge Azrack:

 I am Chris McPartland's mother in law. Chris came into my family's life when he met
 our daughter Edie at Georgetown University and later married her on March 20, 1993.
 I will always remember the day when he asked permission to marry our daughter and
 my husband gave him our blessing. We were thrilled. Through the years, we have
 witnessed that Chris is a man of integrity and has a rigid adherence to the standard of
 high values. I am thankful to be able to share my support for Chris. He is an important
 person in his family's life and our extended family's life which includes my four other
 daughters, their husbands and their families.

 Chris and my daughter Edie have raised their three daughters with moral and ethical
 principles. Their oldest daughter is a graduate of Quinnipiac University, their middle
 daughter is a graduate of Pace University and their youngest daughter, who is a rising
 high school senior, is being looked at by several colleges for volleyball and academics.
 Chris and Edie have taught their daughters the value of education and hard work. All
 three of their girls have balanced their academics with high school and club volleyball.
 They learned team work, discipline and time management playing volleyball and
 witnessed sacrifice, commitment and love from their parents.

 When my husband, Bob, was diagnosed with stage four lung cancer in 2006, Chris had
 a deep feeling of compassion and support for his father in law. Chris was with us when
 we were seeking treatment in Williamsburg, VA and then at Georgetown University.
 Both treatment centers were unsuccessful and told us that they could not help Bob.
 Chris took us to the next step by being able to get us an appointment at Sloan Kettering.
 Sloan Kettering was able to help us but encouraged us to move on to Johns Hopkins in
 Baltimore which put us closer to our home in Williamsburg. The clinical trials offered by
 Johns Hopkins gave my husband two additional good years of life. I am forever grateful
 for all of Chris' support and love during my husband's illness and when he passed away



                                                                                   Ex. C - 13
Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 16 of 66 PageID #: 3457



 on January 26, 2008. Chris was also there for his wife Edie when she was diagnosed
 with breast cancer. Chris made sure she got to the right doctors and they researched
 her treatment options together. Chris took care of his 3 daughters and Edie while she
 recovered from her surgery. Edie has been cancer free for over 5 years now.

 Chris has been a part of the Fenster family for the past 35 years. We are a family that
 has a strong commitment to each other. In total, we are 27 family members; my 5
 daughters, 5 son in laws and 16 grandchildren. Despite living 5 hours apart, we spend
 our holidays, summer vacation, special birthdays and as much time together as
 possible. This usually means long car rides for Chris, Edie and their girls from Long
 Island, NY, but they pack up their car and drive south for hours for us to be together. I
 am so fortunate to have been blessed with Chris and Edie's loving marriage and giving
 me three beautiful granddaughters. Chris is a humble man and a man of love and
 justice. I am proud to have him as my son in law. I pray that you can understand how
 much he means to me and my family and will allow him to continue to be present for his
 wife; my daughter Edie, his three daughters and our entire extended family.

                                          Respectfully,

                                        VAILYI-A)   A A -A   g
                                          Harriet Fenster
                                          11180 Chambers Court Unit N
                                          Woodstock, MD 21163




                                                                                   Ex. C - 14
Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 17 of 66 PageID #: 3458



   March 5, 2020



  The Honorable Joan M. Azrack
  United States District Judge
  Eastern District of New York
  Long Island Courthouse
  100 Federal Plaza
  Central Islip, New York 11722


  Re: United States v. Christopher McPartland, 17-CR-587 (JMA)


  Dear Judge Azrack:



               It is with great hope and prayer as I write this letter of request to you that I am able to
  convey how Chris is an important and outstanding member of our community here in Northport.



  I have known Chris for half a decade and he is one of the most friendly and concerned members of our
  community and has been a source of human compassion that I have seen displayed many times.



  Chris and his family attend the same church in Northport that I do and numerous times I have witnessed
  Chris assist some of the elderly members by giving them practical personal and legal guidance and
  advice. He is always willing to take time out of his day and lend friends and even strangers a hand.



  Dog walking in Northport is a past time of many, including Chris. So many times I have seen Chris
  volunteering to do the task of 'picking up the poop' for some of the elderly dog owners who are not as
  mobile as he. Very few people go that extra mile to assist other humans.



 I realize the above example doesn't sound like an important feature but the human compassion it
 exemplifies to me is quite unique and obviously a personal observation that shows the depth of his
 kindness.


 Chris is also always willing to offer his guidance and expertise and I have been a beneficiary of such.




                                                                                                     Ex. C - 15
Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 18 of 66 PageID #: 3459



  I lived in the Northport Fairfield Apartments for a number of years and as their style of doing business
  was to 'heck with the tenant', I found myself acting as a tenant advocate for the elderly and disabled
  there because the main office of Fairfield was very unresponsive.


  Without going through all the details of the challenge of dealing with Fairfield, I credit Chris who helped
  advise me as Fairfield was not accepting my rent payments any more because they wanted me out of
  there as they did not like my advocacy approach.


  Chris' practical and legal advice helped me greatly while he refused to even let me pay him.


  From what I understand from other community members, as well as church members is that Chris was
  always willing to help with friendly advice.


  So with great prayer and hope, I ask that you not remove Chris from our local community as he is too
  valuable to our seniors here.

  Since


  +old Fritz arre
             arreeht
                  ht

                1/




                                                                                                   Ex. C - 16
Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 19 of 66 PageID #: 3460



April 16, 2020



Dear Judge Azrack,

I am a catholic priest of the diocese of Rockville Centre and have been for over 50 years. Over
this half century I have served in 8 parishes on Long Island including St. Philip Neri in Northport.

At St. Philip's where I served from 1997 to 2010
                                            20101I met Chris McPartland and his family. I found
Chris to be a kind and helpful parishioner. He looked to me to ba_p_tize
                                                               baptize his last child and he asked
my help to welcome his wife to the Catholic faith by way of her conversion.

I have always remembered Chris to be a serious responsible parishioner as well as a lawyer. He
always struck me as the kind of person who would go the extra mile for you if needed.

Like Tom Spota, I have always thought of Chris as a fine, honest, caring gentleman.



Respectfully yours,

fig
  -1   1/7
         2-0)
           -       ,
Rev. Peter Garry




                                                                                          Ex. C - 17
Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 20 of 66 PageID #: 3461

  Marianne Healy
  183 Sherman Street
  Lynbrook, New York 11563
  May 21, 2020

  The Honorable Joan M. Azrack
  United States District Judge
  Eastern District of New York
  Long Island Courthouse
  100 Federal Plaza
  Central Islip, New York 11722

  RE: United States v. Christopher McPartland. 17-CR-587(JMA)

  Dear Judge Azrack:

  My name is Marianne Healy. I reside in Nassau County with my husband of 30 years, Tim. We
  have four adult children. I am educator with a BA in English, and an MS in Education and
  Administration with certifications for both the building and district level. I live and teach in my
  home district of Lynbrook. I am a middle school English teacher and the Teacher-in-Charge in
  my building, in Lynbrook terminology a position similar to an assistant principal. I am writing
  on the behalf of Christopher McPartland.

  Let me tell you about the Chris I know, respect.
                                           respect, and trust. I met Chris in 2012,
                                                                              2012. as parents of
  young volleyball athletes on a travel team. Chris's unwavering dedication to family is the single
  most important facet of his life. Family comes first. This is clearly evident in his commitment to
  his daughters by encouraging healthy lifestyles for them. As with any travel sport, not only did
  the players have to be committed to the team, but the parents did as well. Part of the family
  agreement was that parents would volunteer to chaperone the many travel tournaments.

  In 2013, Chris generously jumped right in and took on the responsibility of one of the first travel
  tournaments to Connecticut. Since he was the first, he set the bar and it was high. During the
  three-day tournament Chris was in-charge. Chris took charge of his eldest of three daughters and
  her volleyball commitments while Chris's wife, Edie, was on parent duty with their two younger
  children and their activities back in New York. Every morning the team wou   wouldd gather in the
  hotel common area that Chris had transformed, per the coach's request, into a healthy breakfast
  buffet. Players were not allowed coffee, so Chris brought his own Keurig and to-go coffee cups
  for the parents of the players. Chris ensured all players left for the playing facilities with plenty
  of water and Gatorade. This responsibility also required that dinner arrangements were made for
  the ravenous team - not an easy feat
                                    feat. Chris's friendly, outgoing, and patient demeanor was
  paramount in everything he did as a dad and team parent.

  Chris was the team photographer. One of his pictures is the first one my daughter posted on
  social media. Chris was the optimistic team cheerleader. Chris was the encouraging sidelines
  coach even when balls were tipped into his coined expression, the "swimming
                                                                     ''swimming pool".




                                                                                           Ex. C - 18
Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 21 of 66 PageID #: 3462

  Both of our daughters loved the sport, so the following year we found ourselves at tryouts
  again. As parents, the McPartland's and Healy's were hoping our girls would be on the same
  team, and they were! Again, being the dependable person,
                                                      person. Chris stepped up to the plate to make
  the experience for his daughter, her teammates, and their parents a memorable one. The ties
  forged during these times were strong enough to promote friendships between the girls on the
  team, and their parents, outside of team play. Many of us continue to stay in touch and remain
  friends to this day.

  The McPartland s younger daughters also loved volleyball, so their time with the club would
  extend several years beyond our participation. 1I often took it upon myself to introduce Chris and
  Edie to the parents I knew with younger daughters of the same age. My words, though not
  verbatim, were "Chris
                  - Chris is the best dedicated team dad." The years, months, weeks, and long days
  we spent together showed Chris to be a supremely devoted and loyal husband and father, but also
  a most reliable and authentic individual. I am blessed to call him friend.

  If you have any further questions that I can answer, please feel free to contact me at my mailing
  address above or by cell (516) 263-0258.


  Respectfully yours,


  Marianne Healy




                                                                                        Ex. C - 19
Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 22 of 66 PageID #: 3463



                                     Edward G. Heilig, Esq.
                                4250 Veterans Memorial Highway
                                           Suite 111E
                                      Holbrook, NY 11741



                                                                 May 27, 2020

  The Honorable Joan M. Azrack
  United States District Judge
  United States Courthouse
  100 Federal Plaza
  Central Islip, New York 11722

         Re: United States v. Christopher McPartland 17-CR-587 (JMA)


  Dear Judge Azrack:

          I respectfully write this letter in support of Christopher McPartland, who will be appearing
  before Your Honor for sentencing. As a fellow prosecutor who worked with Chris over many
  years, I have come to know the true measure of the man that Chris is and as such I truly believe
  he deserves leniency from the Court.

          I have known Chris since he first started with the District Attorney's Office in Suffolk
  County. The man I met was an intelligent, caring and thoughtful prosecutor who, through hard
  work and discipline, elevated himself within the D.A.'s Office. Chris became very knowledgeable
  in wiretap investigations and conducted many successful prosecutions of members of organized
  crime and gangs. All of this good work was done under the highest ethical and professional
  standards, something that Mr. McPartland demanded from all who worked on an investigation
  with him, including police detectives and fellow prosecutors.

           In the years that I have known Chris, I have found him to be a deeply dedicated husband
  and father. I watched him, along with his wife, raise three beautiful daughters who have excelled
  in all that they do. This is truly a testament to the man he is. I watched him endure heartbreaking
  family medical issues that could have easily destroyed a lesser person but with Chris'
  perseverance the family endured through those difficult times. Indeed, Chris has always availed
  himself to help others in need. When my brother passed away in the early 2000's, Chris was there
  to help not only me and my family but my brother's wife and two young children who were in
  need of both emotional and financial support.

          I know of many other instances of Chris volunteering and helping others in need and I am
  sure that you will hear about many of them in other letters. That is what he does — that is who
  he is. He is also dedicated to his family in ways we are all too familiar with. I have seen Chris leave


                                                                                               Ex. C - 20
Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 23 of 66 PageID #: 3464



  a meeting early because he had to get on the road to take one of his daughters to an out of state
  volleyball tournament — he did not want her to be late or miss the pre-game warmups because
  he knew how much it meant to her. Chris has sacrificed a lot for his family and they are all better
  off as a family as a result of those sacrifices.

         Thank you for your time in reading this letter and I hope that I have conveyed the true
  essence of the man that Christopher McPartland is and I trust that you will show him leniency in
  your sentencing.



                                                       Respectfully,




                                                       Edward G. Heilig




                                                                                            Ex. C - 21
Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 24 of 66 PageID #: 3465


                                                                                      June 1, 2020
Joseph Hurley Architects
        44th Street
107 NE 44th
Seattle, WA 98105
josephhurleyarchitects.com
Jose phhurleyarchitects.com
jhurley@ josephhurleyarchitects.com
c. 206.890.0000


June 1, 2020

Hello Judge Azrack,

I met Chris McPartland over thirty years ago when we were sophomores at Georgetown
University, and he has been my great friend ever since. Chris was smart and funny and kind, but
also polite and respectful to everyone he encountered —– like someone born 50 years earlier than
he had been. Even at age 19, Chris had a seriousness and gravity about him that was striking, and
as I grew to know him it became clear where it came from; his deeply held sense of right and
wrong and his immutable loyalty to those he loved.

I have a fair number of friends and acquaintances in the area, but when my 20-year-old brother
moved to New York in 1990, I only gave him one name, and told him: If anything happens and you
need help, this is the man to call. My son is now 17 and wants to go to NYU. If (against all odds) he
is accepted to attend in the fall of 2021, the name I will give him is the same: Chris McPartland.

Thanks, and best regards,
Joe Hurley




                                                                                           Ex. C - 22
Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 25 of 66 PageID #: 3466



                                                              June 8, 2020

 The Honorable Joan M. Azrack
 United States District Judge
 Eastern District of New York
 Long Island Courthouse
 100 Federal Plaza
 Central Islip, New York 11722

         Re: United States v. Christopher McPartland, 17-CR-587 (JMA)

  Dear Judge Azrack:

 I am writing in reference to the pending sentencing of my close friend, Christopher McPartland.
 By way of background, I currently work as a private security consultant with T&M Protection
 Resources, LLC. I previously served for 23 years with the New York City Police Department,
 including more than 10 years with the Counterterrorism Bureau following the 9/11 attacks. I
 retired from the NYPD with the rank of Assistant Commissioner, Counterterrorism.

 I have known Chris since 1997 when we moved into our first home, which was around the
 corner from Chris and his family. I consider that move to be one of the most fortuitous
 occurrences of my life. Chris and Edie's oldest daughter, Deirdre, was born one month to the
 day before my oldest, Patricia. They were about 18 months old then and became fast friends.
 Parents often become friends with the parents of their kids friends by default. This was no
 exception, but it wasn't just the kids driving the relationship. Chris and I clicked very quickly as
 did Edie and my wife, Mary. It's a good thing the girls liked each other because they were going
 to spend a lot of time together whether they wanted to or not.

  Our families have been more or less joined at the hip since then. We've taken many joint
  vacations with our extended families, including grandparents.          We celebrate holidays,
  birthdays, and other special occasions together. Chris and Edie always insist on inviting my
  widowed mom to Christmas Eve at their house. Chris and I have been together through good
  and bad. We've celebrated promotions and graduations and we've helped clean out backed up
  septic systems. No matter what the situation, I've always known I could count on Chris for
  help, whether it be his wise counsel, help with a car breakdown on the side of the road, or help
  moving something heavy. Chris is the type of solid, dependable friend everyone should be so
  lucky to have. We share a passion for good food and cooking. For me, cooking a great meal for
  friends and family is an expression of love. Our families have shared many great meals together
  and I look forward to many more.

  Chris is the quintessential family man. I never saw someone more proud to drive a minivan! He
  is kind, generous, and selfless. He is a moral person of deep Catholic faith. He is a patient
  person who will listen to a friend's problems and offer sound advice. Perhaps the thing 1I admire
  most about Chris is how he interacts with others. He always asks questions, especially when
  he meets new people. He is curious and interested. He want to get to know people so he asks
  about them rather than talking about himself. That is a quality of Chris's that I try to emulate.




                                                                                           Ex. C - 23
Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 26 of 66 PageID #: 3467




 The McPartland's three daughters all excelled at volleyball. In addition to the Northport High
 School team, they all played on travel teams. Aileen still does. Since they started playing on the
 travel team, it's been tough for Chris and I to get together on weekends during the season.
 Chris has spent countless weekends accompanying his daughters to tournaments in places
 near and far, often while Edie worked weekends for the Visiting Nurse Service. While some
 might see all those weekends over all those years as lost time when Chris could not do what
 he wanted, I'm sure he doesn't see it that way. The McPartlands are incredibly close to each
 other and I know Chris valued that time he spent helping his daughters pursue their passions.

  Chris has been a devoted son to his parents. Chris's father battled severe illness for many
  years and was in and out of hospitals. Chris was always there, driving his dad in and out of
  Manhattan to get him the best medical care possible. Chris did a lot of research and became a
  real patient advocate for his dad. Chris's dad passed away a few years ago and Chris is now
  the sole relative living near his mom, who is in good health but is getting up there in age. Chris
  spends a lot of time with his mom, often picking her up from her home in Huntington so she
  can spend time with him and his family in Northport.

  This case has been incredibly difficult for Chris's family and friends. For his mom, his wife, and
  his daughters, seeing the news media portrayal of the son/husband/father they know and love
  is incredibly difficult. They all put on a brave face, but I can only imagine what it is like for
  Aileen to go to school everyday when everyone reads and sees the news accounts about her
  dad. Northport is a small, tight knit community and Chris is well-known here.

  Chris has already paid a great price. A skilled and dedicated prosecutor is now working in a
  retail store in town. This is a tremendous waste of his talents and passion. The financial impact
  has been massive. In addition to the significant loss of income over several years, Chris was
  just shy of the time he needed to qualify for full New York State pension benefits when he was
  terminated. Chris certainly could have done well financially in the private sector but he chose to
  remain a prosecutor. His plan to serve his community and retire with a civil service pension is
  gone.

  Chris handles the stress amazingly well. He doesn't show it much, but it must be so difficult to
  worry about being imprisoned and not being there for his mom, his wife and his daughters. His
  mom will need more care and help over the coming years, not less. Aileen still has a year of
  high school before graduation and then hopes to attend college. This case has already ruined
  Chris's professional life and devastated his finances. His imprisonment would have an outsized
                morn, wife, and three daughters who depend on him.
  impact on his mom,

  When our kids were young, I faced my share of risk as a police officer in New York City, from
  many years on patrol to being blocks away when the World Trade Center came crashing down.
  Once I got to know Chris, I didn't worry so much about what would happen to my family if
  something happened to me. I knew that Chris would be there for my family if I couldn't be. I
  knew he would watch over them and provide fatherly support to my daughters. I don't know
  what more one could say in praise of someone other than that. I'd trust Chris with my life and
  with the lives and well-being of my precious family.



                                                                                          Ex. C - 24
Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 27 of 66 PageID #: 3468




 I hope this letter give you a sense of Chris as a man and friend. We happened to both work in
 law enforcement, but that is not the basis of our friendship. We're close friends because we
 share the same values, passions, and sense of humor. I admire Chris greatly as both a man and
 a friend.


                                                          Respectfully,




                                                          David Kelly
                                                          56 Eatons Neck Road
                                                          Northport, NY 11768




                                                                                     Ex. C - 25
Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 28 of 66 PageID #: 3469
               ...pi, • •••••••• •                                                                            ,0
                                     a   sm   •   •   •




                                                                            6, 2020
                                                                       June 6.
           The Honorable
                Homo*le Joan M.    M Azrack
           United States District
                           Distnet Judge
           Eastern
           EASICM District
                    Mance of New Nee, York
                                      Yuri
          Long Island Courthouse
          100 Federal Plaza
          Central Islip,
                   Ishii, New
                          NC NV 'York
                                York 11722

                  RE Undasiduczastriliapkoacrantiad                     aw


       Dear Judge Azrack:
                  Azrack .
       I am
         am writing to you in support of my friend Christopher McPartland. My husband David Kelly and I have
       known Chris and his wife Edie
                                  Eche since October 1997 when we moved into a house in Northport a block
      away from . the McParland's. Our oldest children are one month apart
                                                                        apart and we clicked right away. By the
      time Chris's oldest daughter's Deirdre's second birthday in February we were good friends.
      Our families have been very close since then. We are a both a family of girls. Our children regard the
      M  cPartland family as their Northport relations and call themselves god sisters of Deirdre,
      McPartland                                                                          Deirdre, Bridget and
     Aileen because I had the honor of becoming their youngest daughter Aileen's godmother. We've gone to
     church together, shared many evenings in each other's houses throughout the year, shared the girls
     sporting events together,
                      together, spent many Christmas Eves and New Year's Eves together and went on family
                                spent many
     vacations to Block Island together.
    Chris is a deeply moral family man with a generous and giving nature. I have witnessed numerous times
    that Chris's wise advice has been sought out by members of our Northport community. I myself have
    often relied on Chris for advice whether it was for help dealing with the factions of parents in the PTA
    when I was co-chair, or deciding on the advisability of going to graduate school to become a teacher at 50
   (I decided to do it). Chris spent many hours going through options with me and weighing variables. Chris
   is always generous with his time and attention. My husband and children also seek Chris out when they
   need advice.

   Chris's devotion to his family is unparalleled. As he once told me "one life, one wife." As a nurse, his
   wife Edie often worked weekends when the children were young and Chris would show up everywhere
   with two then later all three little girls and a huge diaper bag filled to the brim with the needs and snacks
  for the day. This black quilted bag had a gold chain that I used to tease him about and he took it with his
  usual grace and self-effacing sense of humor. I've even seen him competently pin up the girl's hair into
  buns for their Irish dancing competitions. He is a devoted girl dad. As the children grew older, Chris has
 immersed himself in every interest of theirs and supported them at every turn. Chris was devoted to his
 father when he was alive, seeking out treatment in Manhattan for his dad's complicated medical
 conditions and he is now extending that loving care to his mother.




Chris is an outstanding man and I am proud to be his friend and to be such good friends with Edie and his
children. I only hope the love and support of our family has helped Chris, Edie and the children in this




                                                                                                          Ex.IPCiP- 26
Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 29 of 66 PageID #: 3470




 difficult circumstance they are in. I look forward to many more years of sharing life with        and Edie,
                                                                                             Chris and
                                                                                        with Chris     Edit,
 watching our children continue to grow and become independent      and sharing in all the new family
                                                        independent and


                                                           Rese
 experiences to come.

                                                                 /(J ctfully,
                                                            //
                                                           Mary Kelly
                                                           56 Eaton's Neck Road
                                                           Northport, NY 11768
                                                                         11768




                                                                                                           Ex. C - 27
Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 30 of 66 PageID #: 3471




                                                                                            June 8th 2020
       The Honorable Joan M. Azrack
       United States District Judge
       Eastern District of New York
       Long Island Courthouse
       100 Federal Plaza
       Central Islip, New York 11722

                Re: United States v. Christopher McPartland. 17-CR-587 (JMA1

       Dear Judge Azrack:

                My name is Moira Kelly and I am currently studying psychology at UMass Amherst. I have
        known Chris for my entire life as our families became very close friends when we lived down the block
        from each other, a bond that has only strengthened through the many wonderful vacations and memories
        we shared together. For me, Chris is like a second father, someone that lives their life with an integrity I
       admire and aspire to have, someone who I can lightheartedly joke with but also go to for advice in tough
       situations. Most importantly however, someone who cares so deeply for others.
                One of my earliest memories of Chris highlights to me this care, as well as his ability to make
       anyone smile and just know what to say or do to make them feel better. I was three and our families had
       been out on a picnic, where I was excitedly bouncing on the bench so much so that I hit my chin and
       knocked my teeth clean through my tongue. I remember sitting in the hospital on the verge of tears having
       just gotten my stitches, when Chris came in with a smiley face ice pack saying that well if I couldn't smile
       myself, my ice pack buddy could do it for me. Which raised me out of my stupor state to challenge that I
      could absolutely smile, instantly feeling a thousand times better to be laughing with him.
                Our families also took vacations to Block Island together many years, which I have countless
      amazing memories from, one that sticks out when thinking about what a genuine person he is and how
      assured in himself. We used to do bonfires on the beach, where we would swim and jam to some Jimmy
      Buffet while eating lobsters. Naturally being younger myself- along with my sister Patricia, Bridget and
      Aileen- didn't like the idea of eating that at all, therefore we got pizza of all things. We got a large one for
      us to share and Chris got his own personal pizza as he was not in the mood for lobster. We had insisted
      Chris sit on the side of the fire with us and made it the "pizza side versus the lobster side", while really
      just adults versus kids. To which Chris excitedly exclaimed, finally I get to sit with the cool people. Then
      he looks in his box to find his personal pizza about the size of a small paper plate, claiming it looked like
      a frisbee which caused much laughter and jokes to ensue. I also have vague memories of the outdoor
      concerts they used to have there and Chris picking me up to dance and spin me around so I could see. I
     remember just feeling completely at ease and safe being around him.
             A final story sticks out to me about his personality and how he goes all in and commits to making
                                                                                                     therefore we
     things unforgettable. It was the great wasabi incident. Chris and my father both love to cook,
                                                                                     channel show claiming
     often have large dinners together. This one created and centered around a food
                                                                                  farmers  in california that were
     most wasabi you buy is actually not wasabi, and going on to highlight these
                                                                                    ship some of the wasabi
     growing their own. Chris had contacted these farmers and asked if they could




                                                                                                               Ex. C - 28
Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 31 of 66 PageID #: 3472




    root to him for this dinner and then created a whole night around it. We watched clip and then had all
    asian cuisine inspired dishes, along with Japanese beverages and themed plates and chopsticks. And of
    course all of us trying to figure out how to use the special wasabi grinder to eat it, to which our verdict
    was real wasabi is indeed far superior. The whole night that Chris built for us, the food, the music, the
    conversation, everything just radiated love and how deep the connection that is between us all runs.
              Spending time and talking to Chris is unendingly positive, each and every time I never want leave
    or be anywhere else in the world, it's just a state of complete contentment. He's one of the most amazing
    down to earth people I have ever met and such a role model to me. Even as we sat around their living
    room this past Christmas Eve, talking about the case and what was to come, emotions were running high
    in all of us however I never saw his light or hope and optimism go out. It was all rather turned into a
    heartfelt, unifying and almost uplifting moment; which I think is a truly amazing thing.


                                                                       Respectfully,

                                                                         frtidiritx


                                                                      Moira Kelly
                                                               56 Eatons Neck road, Northport NY 11768




                                                                                                            Ex. C - 29
Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 32 of 66 PageID #: 3473



                                                                        June 9th 2020
 The Honorable Judge Joan M. Azrack
 United States District Judge
 Eastern District of New York
 Long Island Courthouse
 100 Federal Plaza
 Central Islip, New York 11722

                 Re: United States v. Christopher McPartland, 17-CR-587 (JMA)

 Dear Judge Azrack:

 I am writing in reference to the pending sentence of Christopher McPartland, a close family
 friend. In the way that many cultures consider adults who are friends of a family to be informal
 "aunties" and "uncles," Chris and his wife, Edie, have always been an aunt and uncle to me and
 my younger sister Moira. His oldest daughter Deirdre, who is my age, has been my closest and
 best friend ever since our families moved around the block from each other in 1997, when we
 were only 18 months old. We are god-sisters officially, bound together by the Catholic faith that
 has been a foundation of both of our families. Throughout my life, Uncle Chris has loved me,
 supported me, and made me feel at home whenever I saw him.

 Our families have shared so much over the years, from multigenerational vacations to Block
 Island to Christmas Eve celebrations to joint birthday parties. Chris has been a constant presence
 in my life, and I've always known him to be a loving, decent, smart man, one who loves his
 family fiercely and will always protect them. Some of my earliest memories include him: making
 up silly shows with my sister and his daughters for Christmas Eve after-dinner entertainment,
 which he always loved and wanted to capture in photographs and home videos, serving us a
 delicious dinner proudly during one of our impromptu dinner parties, piling all of us kids into the
 back of his minivan for an ice cream run on a hot summer day. For me, Chris has always been a
 safe space, someone to trust with anything and everything.

 One time when I was young, Moira split her tongue open on a nail on a picnic table. My parents
 took her to the ER while I stayed with the McPartlands. Chris helped me, Deirdre, and Bridget
 (his youngest, Aileen, was just a baby) make a get well sign for my sister, and he made sure I
 wasn't too freaked out by the situation. That's how it's been for pretty much my entire life: our
 families support each other through life's many unpredictable ups and downs. If I'm not with my
 parents, I'm with Chris and Edie, and I always know that everything will be fine.

 Chris has always been supportive of my interests, as well, which, for an artistic kid constantly
 making up stories, was so special. I started writing novels in middle school, and I remember very
 vividly when I sat Chris down at his dining room table and talked for at least an hour about my
 first work-in-progress. Chris didn't dismiss my ambitions; he and his family have always been
 there for me when it comes to my greatest passion. Now, as a working novelist, he's immensely
 proud of me, and I treasure that. That is the sort of person that Chris is: always interested in other
 people, engaged and asking questions, and eager to tell a story. He's always supported me,
 supported my sister in her interests, and of course loves and supports the ambitions and interests

                                                                                            Ex. C - 30
Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 33 of 66 PageID #: 3474



 of his three daughters. From cheering on Deirdre and I every weekend when we played soccer
 together, as well as helping to coach the team, to taking Aileen to every one of her volleyball
 tournaments, he's been there for his family and for us.

 I hope this has helped give you a further glance into Chris's character. He is truly one of the best
 people I know, and as I reach the edge of my mid-twenties, I know that I want to be like him
 when I grow up. He's always been a role model to me. If I can be even half as kind, supportive,
 and upstanding as him, I'll be grateful. Thank you so much for your time.


                                                           Sincerely,

                                                             a‘r: 6‘
                                                           Patricia Kelly
                                                           56 Eatons Neck Rd
                                                           Northport, NY 11768




                                                                                           Ex. C - 31
Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 34 of 66 PageID #: 3475




                                                                          99 Killiney Hill Park
                                                                             Killiney Hill Park
                                                                          Killiney  Hill Road
                                                                           Killiney Hill Road
                                                                          Killiney
                                                                           Killiney
                                                                          Co
                                                                           Co Dublin
                                                                               Dublin
                                                                          A96 RW63
                                                                          A96    RW63

   The Honorable
   The              Joan M.
       Honorable Joan         Azrack
                          M. Azrack
   United States
   United  States District
                   District Judge
                            Judge
   Eastern  District of
   Eastern District  of New   York
                        New York
   Long Island Courthouse
   Long Island   Courthouse
   100 Federal
   100 Federal Plaza
                 Plaza
   Central Islip
   Central Islip
   New  York 11722
   New York   11722                                                      31st May 2020
                                                                         31st May 2020


                          Ref: United
                          Ref: United States
                                      States vv Christopher
                                                Christopher McPartland
                                                            McPartland

   Dear Judge
   Dear Judge Azrack,
              Azrack,

   Chris McPartland
   Chris McPartland is
                    is aa cousin
                          cousin of mine, being
                                 of mine,       the second
                                          being the  second son   of my
                                                             son of  my first
                                                                          first cousin Ronald
                                                                                cousin Ronald
   McPartland.
   McPartland. Chris
               Chris II have
                        have known
                             known since   he was
                                     since he was aa child
                                                     child and first visited
                                                           and first visited ireland
                                                                              ireland with his
                                                                                      with his
   grandmother, my
   grandmother,  my aunt.
                     aunt.

   Despite the
   Despite  the Atlantic
                Atlantic separating us, my
                         separating us, my family
                                           family have
                                                   have always
                                                         always been
                                                                 been close to the
                                                                      close to the McPartlands.
                                                                                   McPartlands.
   The link
   The link with Ireland has
            with Ireland  has always
                              always been
                                     been strong  and keeping
                                          strong and            the connection
                                                       keeping the  connection has
                                                                                 has always
                                                                                     always been
                                                                                            been
   important both
   important        to the
              both to  the McPartlands
                           McPartlands and   their relations
                                        and their  relations in
                                                             in Europe.
                                                                Europe.

   Chris spent
   Chris  spent some   time persuing
                 some time            his studies
                            persuing his  studies at  Trinity College
                                                   at Trinity College in
                                                                      in Dublin,
                                                                         Dublin, where
                                                                                 where he he studied
                                                                                             studied
   hard and
   hard  and at
              at the
                 the same  time managed
                     same time  managed to  to absorb
                                               absorb and
                                                       and delight  in his
                                                            delight in his cultural heritage. His
                                                                           cultural heritage.  His
   intellegence, enthusiaism
   intellegence,  enthusiaism and
                               and social
                                    social skills made him
                                           skills made   him very
                                                              very popular.
                                                                   popular. He  always had
                                                                             He always   had aa very
                                                                                                very
   good well
   good   well rounded
               rounded personality.
                         personality.

   Finances
   Finances were  not easy
            were not       for Chris
                      easy for Chris in
                                     in his
                                        his student
                                            student days,
                                                    days, but through hard
                                                          but through hard work in jobs,
                                                                           work in jobs, while
                                                                                         while
   never neglecting
   never neglecting his
                    his studies,
                        studies, he
                                 he valiantly
                                    valiantly achieved
                                              achieved his
                                                       his goals.
                                                           goals.

   At aa time
   At    time when
              when he he could  have expected
                         could have   expected toto find
                                                    find life
                                                         life getting
                                                              getting aa little
                                                                         little easier,
                                                                                easier, fate
                                                                                        fate dealt him aa
                                                                                             dealt him
   tough blow.
   tough   blow. Shortly
                  Shortly before
                           before his
                                  his marriage
                                      marriage toto his
                                                    his beautiful  and caring
                                                        beautiful and    caring wife
                                                                                 wife Edie,  his father
                                                                                       Edie, his father
   Ronald was
   Ronald   was struck
                 struck down
                         down with
                                with cancer
                                     cancer of  the larynx.
                                             of the  larynx. This
                                                              This necessitated
                                                                   necessitated many
                                                                                   many serious
                                                                                          serious surgical
                                                                                                   surgical
   procedures
   procedures and     left Ronald
                 and left  Ronald seriously  incapacitated and
                                   seriously incapacitated    and very
                                                                   very irasible
                                                                         irasible for
                                                                                  for the
                                                                                      the following
                                                                                           following 23
                                                                                                      23
   years, until
   years,  until his
                 his death
                     death in
                            in 2015.
                               2015.

   To say
   To      that Ronald
       say that Ronald was
                         was difficult,
                              difficult, is  putting it
                                          is putting  it mildly.
                                                         mildly. While
                                                                 While obviously
                                                                         obviously allowances   must be
                                                                                    allowances must   be
   made for
   made   for him
              him on
                   on account
                       account of
                                of his
                                    his poor    health, by
                                         poor health,    by any
                                                            any standards
                                                                  standards hehe was  tough going.
                                                                                 was tough  going. AA man
                                                                                                      man ofof
   very conservative
   very                 views, who
         conservative views,         found it
                               who found       it impossible
                                                  impossible toto see  the views
                                                                  see the   views of
                                                                                  of others
                                                                                     others or
                                                                                            or agree
                                                                                               agree
   amicably
   amicably toto differ.
                 differ. He
                         He was
                            was also,
                                  also, II believe,
                                           believe, a  very strict
                                                     a very  strict disciplinarian in the
                                                                    disciplinarian in the home.
                                                                                          home. HeHe was
                                                                                                     was aa
   bitter man which
   bitter man   which was   understandable. After
                       was understandable.         After working    hard in
                                                         working hard     in the
                                                                             the automotive
                                                                                 automotive industry
                                                                                             industry for
                                                                                                       for
   many years,
   many   years, due  to external
                 due to   external forces,
                                    forces, his
                                              his business   failed. This
                                                   business failed.  This affected
                                                                           affected him
                                                                                     him greatly,
                                                                                         greatly, leaving
                                                                                                  leaving him
                                                                                                          him
                                                                                                    Ex. C - 32
Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 35 of 66 PageID #: 3476




   possibly
   possibly with
            with aa sense of wothlessness
                    sense of               in the
                             wothlessness in  the prime
                                                  prime of life, and
                                                        of life, and for
                                                                     for which  he attempted
                                                                          which he  attempted to
                                                                                              to
   compensate
   compensate byby being   authoritarian with
                     being authoritarian      his sons
                                         with his sons and
                                                       and by
                                                           by drinking   to excess.
                                                               drinking to  excess.

   Chris’s
   Chris's mother, Thecla is
           mother, Thecla  is aa saint. She was
                                 saint. She was aa devoted
                                                   devoted wife  to Ronald
                                                           wife to  Ronald for
                                                                           for over fifty years.
                                                                               over fifty years. She
                                                                                                 She
   was
   was constantly
       constantly by  his side
                   by his        through good
                          side through    good times
                                               times and
                                                      and bad
                                                          bad and
                                                               and was  truly devoted
                                                                    was truly devoted toto him.
                                                                                           him. An
                                                                                                An
   excellent mother, she
   excellent mother,       has always
                      she has   always maintained
                                         maintained aa beautiful
                                                       beautiful and
                                                                 and loving
                                                                     loving home
                                                                            home for
                                                                                  for her
                                                                                       her family.
                                                                                           family.

   Chris has
   Chris  has always
              always been
                      been by  her side.
                            by her  side. Never   more than
                                           Never more    than aa phone
                                                                 phone call
                                                                         call away, he was
                                                                              away, he was always
                                                                                             always
   available  to help
   available to  help with his father,
                      with his father, take
                                         take him
                                              him to
                                                   to medical
                                                      medical appointments,      attend to
                                                                appointments, attend     to him
                                                                                            him in
                                                                                                 in
   hospitals and
   hospitals       no doubt
              and no         help financially
                      doubt help   financially on
                                                on occasions.   This he
                                                   occasions. This   he always
                                                                        always did
                                                                                 did out of aa sense
                                                                                     out of          of
                                                                                               sense of
   duty  to his
   duty to  his father
                father and love for
                       and love  for his
                                      his mother.
                                          mother. In
                                                   In doing  this, Chris
                                                      doing this,  Chris on   many occasions
                                                                         on many    occasions was
                                                                                                was
   receiving verbal
   receiving  verbal abuse  for his
                     abuse for  his trouble
                                     trouble from
                                              from his
                                                    his father,
                                                        father, but  he never
                                                                 but he never shirked
                                                                                shirked what
                                                                                        what hehe saw  as
                                                                                                  saw as
   his duty.
   his duty.

   Kindness  is also
   Kindness is  also a
                     a big part of
                       big part     Chris’s character.
                                of Chris's              Despite the
                                            character. Despite    the fraught
                                                                       fraught relationship
                                                                                relationship with  his
                                                                                              with his
   father, on
   father,    the occasion
           on the  occasion of
                             of his
                                his parents
                                     parents Golden
                                               Golden Wedding      anniversary, Chris,
                                                       Wedding anniversary,       Chris, Edie
                                                                                         Edie and his
                                                                                              and his
   daughters   gave aa surprise
   daughters gave      surprise party
                                party toto mark
                                           mark the
                                                 the occasion,
                                                      occasion, which
                                                                 which II flew
                                                                          flew over   to attend.
                                                                                over to  attend. Chris
                                                                                                 Chris
   always  makes every
   always makes           effort to
                   every effort  to be
                                     be kind.  He was
                                         kind. He      the one
                                                  was the   one who
                                                                who was     always there,
                                                                       was always    there, with the
                                                                                            with the
   support  of Edie
   support of  Edie to
                     to do
                        do what
                           what hehe could   for his
                                      could for  his parents. The burden
                                                     parents. The            fell on
                                                                    burden fell      his shoulders
                                                                                  on his shoulders as
                                                                                                    as his
                                                                                                       his
   older
   older brother   Terence had
         brother Terence    had little
                                 little contact
                                        contact with
                                                 with his  family for
                                                       his family  for many   years.
                                                                       many years.

   Chris and
   Chris and Edie
              Edie kindness   also extends
                   kindness also   extends beyond   the immediate
                                           beyond the   immediate family
                                                                      family circle.
                                                                              circle. AA grand
                                                                                         grand nephew
                                                                                               nephew of
                                                                                                       of
   my own,
   my own, aa young
               young man
                       man from
                            from Spain,
                                  Spain, spent two years
                                         spent two  years recently
                                                           recently in
                                                                     in Brooklyn     studying movie
                                                                         Brooklyn studying    movie
   production.   Despite the
   production. Despite    the current
                              current pressures  the McPartlands
                                       pressures the  McPartlands are     under, they
                                                                    are under,    they opened
                                                                                         opened their
                                                                                                 their
   home to
   home   to this
             this young
                  young man,
                         man, aa long
                                 long way  from his
                                       way from  his own
                                                     own family,
                                                          family, showing
                                                                  showing him him the
                                                                                    the best of American
                                                                                        best of American
   generosity and
   generosity       Irish hospitality.
               and Irish  hospitality. He
                                       He was included in
                                          was included  in all
                                                           all family
                                                               family festivities.
                                                                       festivities.

   Finally mention
   Finally mention must
                      must be made of
                           be made    of Chris's
                                         Chris’s three
                                                 three young
                                                        young daughters.  They are
                                                               daughters. They are without
                                                                                   without exception
                                                                                             exception
   credits to their
   credits to  their parents, excellent students
                     parents, excellent            and great
                                         students and    great sports
                                                               sports women. The stress
                                                                      women. The         of the
                                                                                  stress of the
   current  situation must
   current situation   must be
                            be difficult  for them
                                difficult for them in
                                                    in the
                                                       the extreme.
                                                           extreme.

   In reaching
   In reaching your
                your decision
                       decision on
                                on sentencing,
                                   sentencing, II humbly
                                                  humbly request
                                                         request that
                                                                 that you
                                                                      you take
                                                                          take into
                                                                               into consideration
                                                                                    consideration
   the good
   the  good points
             points inin Mr
                         Mr McPartland’s
                            McPartland's character
                                          character and  the effect
                                                     and the        the sentence
                                                             effect the sentence will have not
                                                                                 will have not
   alone
   alone on  his life,
          on his life, but
                       but on those who
                           on those      love him
                                    who love  him and
                                                    and depend  on him.
                                                        depend on  him.

   Yours respectfully
   Yours respectfully



   Andrew L.
   Andrew L. McDonnell
             McDonnell




                                                                                                  Ex. C - 33
Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 36 of 66 PageID #: 3477
                                                                          August 31, 2020

 The Honorable Joan M. Azrack
               District Judge
 United States District
 Eastern District of New York
 Long Island Courthouse100 Federal Plaza
 Central Islip, New York 11722


         Re: United States v. Christopher McPartland, 17-CR-587 (JMA)



 Dear Judge Azrack,

                                                         Coult as to the character of my husband and father of our
           am writing to you today to inform you and the Couit
         I am
                                                          Chris since 1984. We met as students at Georgetown
 children, Christopher Andrew McPartland. Il have known Chtis
                                                      Deirdre; (24), Bridget (22), and Aileen (17). I am a Registered
 University. We married in 1993. We have 3 children Deirdre
 Nurse and currently employed at the Visiting Nurse Service and Hospice of Suffolk as the Staff Development
                                                             Ond practiced nursing for 34 years. We reside in
                            at this agency for over 20 years Ind
 Coordinator. I have worked at
                                                         me bers of our community serving our church St. Philip Neri
 Northport, New York. Both Chris and I have been active members
                                                   committeess and our school District, as well as youth sports. We are
 R.C. through religious education and fund raising committe
 rooted deeply into our  community.

                                                         introduction
       I was drawn to Chris very quickly after our first intro suction at Georgetown University in 1984. He
 demonstrated qualities as a friend and then boyfriend that IOwanted
                                                               wanted to be around. He showed me great kindness and
 respect. He has a great sense of humor and wit, as well as a positive
                                                               ositive outlook on life. But it was his intelligence and
                                                          tha stood out the most to me.
 great desire to study and understand history and justice that
 great

        Chris's family background, led him to study at Georgetown University. Chris is the second son of Ronald and
                                                        their Catholic faith. His parents were born and raised in NYC
 Thecla McPartland. He comes from a family devoted to thei
 from 2 very different family backgrounds.

                                                                hildren. Her mother was raised as an Orthodox Jewish
         His Mother Thecla is the 12th child of a family of 14 dhildren.
 woman who converted to  to Catholicism after marrying her h hUsband
                                                               sband who was Catholic. She was deeply devoted to her
 faith and raised her family on these principles. Thecla had 6 brothers who served in WWII. The youngest brother
                                                              &brothers
 Andrew just passed at 96 years of age, Chris's namesake an and Godfather. Chris's mother to this day speaks of how her
 mother's and father's faith kept them, the family of 16 together
                                                          tog4her during good and bad times. Her mother had to go it
 alone when her husband passed when Thecla was only 14 y        ars old, she lived to 99 years old. She had a family over
                                                              years
 70 grandchildren and over 100 plus great children. To this d y, Thecla prays the rosary and shares her faith and
                                                            day,
 strong principles with our daughters and us. She has been aa;rock
                                                              rock of support.

         Chris's father Ronald (Ron) was a first generation Iri h American. His parents left Ireland in the 1920s to get
                                                            Irish
 away from extreme poverty and religious discrimination as theyhey were both Roman Catholics. His mother was from
                father from the North of Ireland. Chris's lath
 Dublin and his father                                    fatherr was an only child who embodied the American Dream
                                                        justice opportunity for education, a prosperous career and
 for his parents to live in a country of freedom, equal justice,
 religious freedom. Ron successfully graduated from St. John
                                                         John!'ss University. Chris's family background of these values of
 ethics, justice and religious freedom, freedom of expressio
                                                   expressiod are deeply rooted in him.
                                                              I
          At
          At Georgetown University, we had the great privilege
                                                      privilefle to study and be exposed to the Jesuit education that
 highlights the development of critical thinking through the humanities,
                                                              umanities, philosophy and theology along with the
 commitment to the service of faith and promotion of justice.
                                                     justic4. Chris had a thirst for studying and understanding
 history, inequities of justice and discrimination and how to develop himself to be a part of a positive force to
 participate in a resolution. He had the opportunity to study under Otto Hentz, S.J. (Society of Jesus) to help explore


                                                                                                           Ex. C - 34
Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 37 of 66 PageID #: 3478
and develop his individual critically appreciative awareness of the religious dimension of human existence and
assisting in reflecting upon his experience and understanding in that enlarged context of the human condition in the
world. Chris's mentor was famed WWII Polish Resistance fighter Jan Karski. Both of these men had a profound
impact on Chris and the further formation of his deep sense of justice for all races, religions and cultures.

        During his junior year, Chris studied abroad at Trinity College in Dublin. His studies focused on Irish history. it
                                                                                                                         It
                                                                            loneliness. He was exposed firsthand to the
was a time of fun, excitement, hard studies, and then great distress and loneliness_
war in Northern Ireland. At times, he suffered verbal and physical abuse from Bristish military units because he was
                                                               I
Catholic. While he was there, his father lost his job. He was to Id that there was no more money and he would have
                                                              tbld
                                                         news. He was to complete the year on his own financially
to support himself. This was devastating and frightening nemis.
and they would send him a plane ticket home when he was done. Chris attempted to find employment as an
                                                         loan from the Bank of Ireland and finished his year
 American student but could not. He was able to secure a limb
                                                           Uricle Andrew and was able to earn the money he needed
 successfully. He spent his entire summer working with his Urcle
                loan, He went onto his senior year going to school fulltime and working equally full time, if not more to
 to pay off the loan.
                  and he successfully graduated from Georgelown
 support himself arid                                 Georgetown University.
                                                               1
         His studies at Georgetown along with his family background and personal experience of suffering the ugly
                                                              tO study the law. He was admitted to Hofstra University
 impact of discrimination and injustice influenced his desire tb

                                                               1
                                                           Cr minal Justice and Constitutional Litigation Clinic. He,
 Law School 1987. He distinguished himself in the school's Criminal
 among other students and under the supervision and guidance of the faculty Prof. Doulas Colbert and Prof. Alan
 Levine defended a homeless man who was arrested in Long Beach peach for trespassing into an abandoned building
 December 27, 1989 on a night of extreme life threatening   frigid   temperatures. He successfully developed a defense
 strategy for the defendant that actually caught the attention of the New York Times, Newsday and the Associated
 Press on the plight of homelessness in Long Beach at that time and the District Attorney requested for the case to be
 dropped. I personally remember Chris putting himself outside in the extreme cold temperatures to experience the
 peril this man experienced, looking for the defendant in abandon
                                                          aba don buildings, under road underpasses, along the
 beach so he could interview him and help prepare his defen
                                                        defenSe.e. I1 remember his hours of research, writing, preparing
 a challenge argument against trespassing into an abandon building
                                                            b il ding when there was no other shelter to seek for the
 man's survival.
        survival_ This is an example of my husband's sense of fairness, empathy and drive for justice. He successfully
 graduated from Hofstra. It was incredibly proud moment foil
                                                        foil his parents and myself. He worked hard as every law
 school student does. He supported himself through student ;loans,
                                                            loans, part time jobs. Throughout the entire 3 years his
 father remained without a job and no means to contribute ttOwarcls
                                                              wards the finances of the education. So for Chris, this
 degree was extremely special and very personal hard won achievement.
                                                         a hievement.

        Chris went on to establish himself in his law career. e was drawn to the Prosecution side of law and was
hired by Suffolk County District Attorney's Office. This was a other significant achievement for him as he wanted to
work in the judicial system that is fair and non-discriminate
                                             non-discriminatory.. He distinguished himself as smart, resourceful,
talented orator and writer. He had many successes and advanced
                                                      adv nced in his career. A career we were very proud of. I
would say the crowning achievement was when the Morgerithau
                                                   Morgenthau Award was bestowed upon my husband Chris in
2013 by the New York State District Attorney's Association, snamed
                                                             ' amed after Manhattan District Attorney Robert M.
Morgenthau, which is presented to a prosecutor whose "pr fessional accomplishments, honesty, integrity, and
commitment to the fair and ethical administration of justice'
                                                            / merit statewide recognition. This award embodies my
husband to this day. As he got up on the Dais to accept the ward, he told me how honored and humbled he was to
stand by Mr. Morgenthau to receive this award before his p peers.
                                                               ers. I was sitting in a grand room surrounded by his
                                                             f
peers from New York state as he received a standing ovatio
                                                     ovation).. I was moved and humbled by the experience and so
proud of Chris.




        As our life moves on, he helps countless friends whq   wh were burdened by sudden illnesses and deaths in
families. Chris truly lives his life with love in his heart, charit
                                                             charitir and empathy for his fellow man. He learned this and

                                                                                                             Ex. C - 35
Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 38 of 66 PageID #: 3479
stayed committed to these principles that his family, Catholid
                                                      Catholic faith, the Georgetown Jesuit mission imparted in him
and his inherent good nature. He had a dear friend and colleague whom was diagnosed with melanoma. They
shared the same Catholic faith, Chris gave this man his persoal
                                                        persokal rosary beads, he prayed for and with this man. I am
happy to inform you he survived the cancer. He had another pear
                                                              dear friend whose father was on his deathbed for days
in the hospital; Chris would go there nightly after work to sit vigil at the bedside until he passed. Chris was a great
support to his dear friend and the surviving spouse. Finally his
                                                             hiis best friend from Hofstra Law School and the Best Man
                                                           near death. Chris was with him all the way bringing to him
at our wedding suffered countless illnesses, surgeries and ner
                                                  appointments and provided friendship and fellowship.
to the hospital, home from the hospital, doctor's appointmeints



      I was a young girl of the age of 20 when I met Chris, he was just 19. I knew when I met him he was special
                                                             family with him because I knew from the beginning he
and wanted to spend the rest of my life with him and have a 'family
would a committed husband and father. We were so fortunate to have 3 healthy children. There is no doubt as to his
love and loyalty to me and our children's well-being. We were committed as a couple to raise our children at home
and with our faith. In order for us to achieve this, for me to stay at home to raise the kids, we took on quite a
challenging schedule. Chris worked Monday through Friday at a very demanding job and I worked every Saturday  Saturday
                                                         schedule for over 10 years but it was worth it so the kids could
and Sunday 12 hour shifts as a nurse. We kept up this scheddile
be with their parent's every day. I have very funny stories ofjChris's
                                                             of Chris's weekend duties and adventures with our kids.
He didn't stay home and sit them in front of the TV and wait for mommy to get home. He would take them to
museums such as the Guggenheim, American Museum of National  N tional History, The Metropolitan Museum of Art, LI
Children's Museum,    Duck's Baseball  games, and  the  Aquariums.
                                                        Aquariu   s. I usually would get a call mid-morning from him
asking for what he should pack for the day because he was going oing on these field trips. Mind you the girls were 7, 5,
and less than one years old. I would hold my breath until I got home to find everyone safe and sound and hear all the
fun they had that day. Chris wanted to impart his sense of curiosity, imagination, and experiences with art and
history to our girls. As they got older and more involved in Youth
                                                             Ybuth Sports, he would be on the soccer fields going to
the 2 older girls games with a toddler in tow and with my knrck
                                                             knock off Chanel styled diaper bag on his shoulder. Our
friends who were also doing the same without the toddler would v„ould smile and report back to me how he never missed
a step, sunscreen, snacks, baby bottles, and toys to keep Aileen
                                                             AilTen occupied. Sundays were very important to Chris, I
would have to go off to work, but he would pack up his famifamilyy and bring them to Mass. We wanted them in church
learning and experiencing their faith. This is the father he is,ltotally
                                                             is, totally committed to his children.

         As our girls got older, our oldest caught the volleyball bug. This started a 10 year commitment on our part.
All three girls played club volleyball from the ages of 10-20. This required countless hours of driving to practice,
attending regional tournaments throughout NY, CT and NJ. This   his became his pride and joy to spend this time with
them at practices and on    the road. Our girls have a very deep bond with Chris. It is special. They totally trust their
                                                            dee
father. Chris knew this was time he would never get back and
                                                         an d didn't want to miss any of it.

        The arrest, indictment, trial and verdict have been very
                                                            v ry difficult and humiliating for our children. There has
 been fear, uncertainty, and sadness for them, Chris and myself.
                                                         my If. They are very proud of their father, they love him
deeply and know him to be a good and ethical man. But, I aarn proud to say because of his hard work and my mine
during this time, he and I kept a strong and positive outlook tto
                                                                o help our children forge their futures. Our two oldest
daughters have graduated in 2020 in the midst of our family
                                                        famil i crisis and the pandemic, Deirdre with Her Doctorate of
Physical Therapy and Bridget with her Bachelor of Arts degree
                                                         degr e in Finance. Our youngest daughter Aileen is a rising
high school senior and applying to college and being recruit*d
                                                       recruit d to play volleyball. This has not been an easy task with
the stress Chris has been under but he always rises to the oodcasion
                                                               casion to care for his family, lead his family and protect
his family.

       I want to also inform you that during all the years I Dave
                                                             have described above, it was not without other
concurrent hardships and challenges. Chris's father started but
                                                             out in his life with a lot of hope and promise. He was a
smart man, also full of humor and wit. But he was a by natufe
                                                        nature a difficult man, selfish, harsh to his sons and wife and

                                                                                                            Ex. C - 36
Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 39 of 66 PageID #: 3480
over time developed an alcohol problem. He was abusive to Chris's  hris's mother and to Chris as well. His brother left the
home at the age of 18 years old and never returned. Chris w   wasI s left with the brunt of trying to keep his parents
together, helping them financially. His father developed laryngeal
                                                            lary geal cancer just after Chris graduated from law school
and just before we married. He was unemployed with no meiiical
                                                             me ical insurance and had a major operation to remove
the cancer and was left without a voice box and a stoma in tte the neck to breathe through. He also had to undergo
radiation. This is obviously a very disfiguring operation. He wrs
                                                               was left with extraordinary medical bills and again the
unemployed. Despite the years of abuse of his father, Chris stood by his father and mother helped them through the
medical and financial crises which consumed years of his time. It caused him great emotional distress and sadness
which to this day he lives with. His father passed and Chris continues
                                                               ccintinues to be the sole caregiver to his wonderful
mother. He is all she has (along with myself and her granddail
                                                       grandda ghters). Her other son during the long time of his
father's illness and since his death has never returned. Butl:Icause
                                                          But b cause of Chris's sense of family and deep loyalty and
ability to forgive, he never strayed away of caring for his father
                                                            fath r and mother. He never will.

         Finally, I am going to close with the last examples of
                                                              ofChris's
                                                                   ehris's love, compassion, sense of duty, sense of ethical
values. I am from a large family. I am fortunate. We are close, love to be with one another, and help each other. My
parents were blessed with 5 girls, 5 son inlaws and 16 grandchildren.
                                                          granddhildren. They all love Chris. He is fun, loves to cook for
30 people, loves to tell stories, provide to help my nieces aril
                                                             anc: nephews regarding school, history, and forging their
futures. Sadly our family has befallen tragedy as well. My father
                                                              fatliier was diagnosed with stage 4 lung cancer at the age of
72. He resided in Williamsburg, VA with my mother. We well' wer desperate to get the best medical care for my father.
Chris, through his experience in caring for his dad was able ttd get him into Memorial Sloan Kettering 6 weeks before
our scheduled appointment. It led us to Johns Hopkins in Baltimore
                                                             Bal imore to their premier cancer center. It was a rough go,
we lived in New York and my parents in Williamsburg. Chris \tas        as part of many trips over the 2 and a half years to get
my father to treatments, doctors follow ups, at my dad's bedside in out of state hospitals. But during that time my
father had more than a year of good quality of life, he was li liVing ing when is 15th grandchild was born. He was originally
predicted to live only 6 months. You have read the letter frofrom my sister Kathryn and her husband Lee. They sadly
lost their child Garrett at the age of 20 months to sudden cricrib death. Again, Chris was by their side during this tragic
loss providing comfort. I also befell the hand of cancer in 201
                                                             2013, 1r;3, I was diagnosed with breast cancer. Again, no stone
was left unturned by Chris to get me the best medical care, shepherd
                                                                 snliepherd me through my mastectomy and recovery and
                   going. Our children were a rising freshman in
keep our family Ong.OurdiHch-ui                                 i I college, junior in HS and 8th grader. I am a grateful 7
year survivor of cancer. Finally, my sister Elizabeth lost her husband Glenn just shy of the age of 50 to leukemia.
Chris has been a source of comfort and guidance to her and their 3 children. Chris always was there for my family. I
have so much gratitude for his strength and support. These k4ere were very difficult times for me.
                                                                  1
                                                                   i
                                                         privatb pain that Chris has been going through for the past 3
          I need to share with you the true personal and privat
years since the arrest, indictment and conviction. Initially, he had to secure a legal defense team to represent him.
This was no easy task and so frightening of course as his liberty
                                                                IA     was at stake. Chris has been without a meaningful
income for 3 years at a time when our children have been in graduate raduate school and undergraduate and preparing for
our third child to go to college. Honestly, Chris knows what Inie le have lost financially will never be regained and the
future finances of our family are questionable at best. This wi   orries him terribly. He has had to endure countless new
                                                               wiorries
articles and News 12 reports of the legal situation which has reached
                                                                  l-eached so many of our neighbors and his family
members in the community. As I mentioned Chris worked so !hard     hard to achieve his law degree and had a 20 year plus
career, he now is working essentially as a store clerk for minii um   urn wage in a liquor store. He is of course under
threat of losing his law license. He has had to encounter our ieighbors
                                                                  neighbors and at times old colleagues in this store and it
has caused him sadness, humiliation, and pain. He has had toi  tc explain to the ones he loves this situation which makes
                                                             ha4 had to endure his community of legal peers, former
very little sense to us as to what he has been accused. He has
colleagues say terrible things about him and some actually have expressed their glee of his personal pain. We
experienced a personal attack on the night of my birthday 2 Oars     ears ago in a restaurant when a man, associated with
the prosecution, came up to him and say "I can't wait to see ifou you go to jail." Recently at the beginning of September,
he was with 2 of our girls at Robert Moses beach and an unknown woman came up to him and started harassing him
about inaccurate news reports. She actually started filming him and he had to cautiously deal with the woman in

                                                                                                                Ex. C - 37
Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 40 of 66 PageID #: 3481
order to protect our children. He worries terribly about the future of his family, me, the girls and his mother if he
does go to jail and how we will manage. He suffers from insomnia,
                                                        inso nia, he now has high blood pressure, he has relies on
more alcohol to try to relax and escape, he can't even really ocialize
                                                                 cialize to get relaxation. He works and comes home to
the only safe place there is. He is constantly working, researc ing to find a way to secure his family. It is horrible for
him. It is horrible for me to watch him suffer this way. The sadness
                                                             sa ness he experiences is profound. I know he is worried
more for us than himself, which makes his suffering worse.

        It has been hard. Especially these last 3 years for my family. We have had a lot of loss but even with Chris's
personal hardships, he always shows up and never burdens others with his problems. He is a good man through and
through. I know it, his family knows it, my family knows it, his children know it and his friends know it. I knew when I
was 20 years old, I met an extraordinary person and wanted to   o share my life with him. I would not change anything. I
love my husband and will support him through to whatever the end result is and then welcome him home to our
future whatever it may be.

        It is a scary time for me personally. I have a lot of sadness, anxiety and fear. We are under a lot of financial
burden. Chris has lost his career and reputation he worked hard for, he has neighbors and friends who know him
well and support him but others in our community shun him. Chris has chosen me to speak for our family, his
children and his mother. Although, the girls and his mom would write their own letters with many of the same
examples that I have given as well as their own unique experi nces, he would not ask them to do so. He is broken
hearted and did not want to subject them to this process. It i too painful.

        Dear Judge Azrack, I hope through this letter you have had an opportunity to see the whole man Chris is. I
ask you very respectfully and humbly for leniency in his sentence.

        Respectfully,
                              cQ).
        Edie McPartland
        26 Dune Court
        Northport, NY 11768




                                                                                                            Ex. C - 38
   Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 41 of 66 PageID #: 3482


June 3, 2020


The Honorable Joan M Azrack
United States District Judge
Eastern District of New York
Long Island Courthouse
100 Federal Plaza
Central Islip, New York 11722

Re: United States v. Christopher McPartland, 17-CR-587(JMA)


Dear Judge Azrack:

My name is Leslie Minsch and I am honored to say Chris McPartland is one of my brother-in-
laws.

Chris has been a part of our family since the day he met our oldest sister Edie at Georgetown
University. I have known him for over 35 years. We started as fellow Hoya Saxas and became
fast friends and eventually family.

Chris has a special way of making you feel welcomed. As a young freshmen at GU, I was very
shy and intimidated by the school and student body. He immediately put my fears to rest by
dropping by my freshmen dorm with a big smile and lots of words of encouragement. He
introduced me to friends and showed me around campus and all the fun hang outs. He guided
me through the grueling process of picking classes and securing them the day we were allowed
to register (which was no easy task given it was before online registration existed). He
embodied the spirit of Georgetown University. He was giving and kind, worked extremely hard
both in class and on the job as he was solely responsible for financing his education. Everyone
loved Chris. He is extremely loyal and generous with his time and resources. He would give
you the last dollar in this wallet and not think twice about it. I cherish our Georgetown memories
and always think fondly of him in them.

But thankfully, it didn't end there. He married our sister Edie and instantly became more like a
brother to us. Little did he know what he was getting into with 5 girls so close in age (less than
6 years between our sister Edie and our youngest sisters Kathryn and Liz who are identical
twins). He experienced many milestones with us. From proms, graduations, birthdays,
anniversaries, weddings, baptisms and baby showers, he was there. He brought the fun to
every gathering always helping where needed, engaging in thoughtful conversation and
providing much needed male company to our father who was clearly outnumbered.

Over the years, we have experienced many wonderful celebrations and sadly some unexpected
painful losses. In the year 2008, we lost the oldest member of the family, our father, at the
beginning of the year to Lung Cancer and then the youngest member of our family, our nephew
Garrett to late onset SIDS. We then lost our brother-in-law Glenn who was married to our
younger sister Liz to Leukemia. In between all this, Edie was diagnosed with Breast Cancer.
Chris was a tremendous source of strength and courage through this all. He was integral in
securing an appointment at MSK for our father when all hope was lost which eventually led our
                                                                                        Ex. C - 39
       Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 42 of 66 PageID #: 3483




dad to Johns Hopkins which gave him 2 additional years of life for which we will be forever
grateful. He remained calm and strong for his girls when Edie was diagnosed with Breast
Cancer and underwent surgery and treatment who thankfully is now cancer free. He helped my
sister Liz while she was caring for her husband Glenn during his battle and provided
tremendous support to our sister Kathryn and her husband Lee when they unexpectedly lost
their precious son Garrett.

But despite everything, we have enjoyed so much laughter and joy when we gather as a family.
Chris loves planning and preparing many of our meals. He brings new meaning to the phrase
Bon Appetite with his culinary wonder and delicious creations. All made from the heart. We
treasure those times together and always look forward to the next one. We have traveled so
many paths, unexpected turn of events and milestones. I cannot imagine any one of them
without Chris.

Chris is a very kind, caring, considerate man who has brought so much love and joy to our
family. He is a husband, a father, son, brother-in-law, son-in-law, uncle and friend to us all. Our
boys treasure their time with their Uncle Chris as do my husband and I. He has a heart of gold
and wants nothing but the best for those around him. He gives you his undivided attention and
makes everything around him better through his presence. My family and I cherish every
moment of Chris with his 3 beautiful daughters and our sister Edie. He is the rock and
foundation for so many, has touched the lives of those around him and has so much more to
give. This is my brother-in-law Chris of whom I am honored and proud to call family.


Respectfully,



Leslie Minsch
100 Old Stage Coach Road
Basking Ridge NJ 07920




                                                                                 Ex. C - 40
   Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 43 of 66 PageID #: 3484


The Honorable Joan M. Azrack                       June 3, 2020
United States District Judge
Eastern District of New York
Long Island Courthouse
100 federal Plaza
Central Islip, New York 11722

   Re: United States v. Christopher McPartland, 17- CR-587
OMA)


Dear Judge Azrack:


My name is Mike Minsch and I am very proud to call Chris McPartland my
brother in law. Having grown up with two sisters who are wonderful family, it
was special for me to have someone that was more like a brother, and that is
Chris.

Not only is he family, but also truly a great friend. I have known Chris for 28
years, having met him early on when dating my wife, Leslie. He is a very loyal,
caring, family man who would do anything to help out a friend or someone in
need. What struck me first when I met Chris was his sincere and honest
interest in people. An introduction to him led to a broad conversation of
interests, passions and life pursuits, not just a casual hello and goodbye. This
deep interest in those around him shows just how much he really cares and
appreciates what is important to them and their lives. And what is most
important in life for most of us- family, friends and faith. I remember well after
he met my father, who was also an attorney, for the first time how much respect
and care he showed for him. Likewise, my father was very impressed at the
intellectual curiosity Chris demonstrated and his sincere interest in learning
more about my father's life and career in law. This is a great example of how
 much respect Chris has for people, family and for the legal profession that he
 has demonstrated so much talent and dedication for throughout his entire
 education and career.

Chris is not motivated by money or power. He has driven a mini van or a Ford
wagon for as long as I can remember. He lives in a modest house in a modest
                                                                           Ex. C - 41
 Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 44 of 66 PageID #: 3485




 neighborhood on Long Island. Like many parents, he is highly motivated and
 concerned about his children's well being. He has been there every step of the
 way, raising them to be hard working, caring & respectful young women. He has
 helped put them through college and supported them with love, kindness and
 inspiration for the future. He has been faithfully married to his loving wife Edie
 for 27 years, who has been through her own health challenges over the last few
years, now a breast cancer survivor. Edie is a wonderful mother to their three
girls. They met in college at Georgetown University and have never looked
back. He has cared for his older parents for many years, helping his father
through to the end in his declining health. Chris is motivated by truth, justice
and doing what is right by his fellow citizen.

 As a family of 25 now with all the nieces, nephews and brother/sister in laws,
 we all cherish the time we get to spend together. Chances are excellent that
 Chris will be leading the charge to make the big meal, as he loves to cook. He is
 Uncle Chris to my three boys, who cherish their time spent with him at any
family gathering. We have been though so many wonderful and some tragic
times together as a family over the years. Chris has always served as an
inspiration, bringing out the best in all of us and everyone around him. He is
loyal, faithful and true to his fellow man. I am very proud to call Chris my
brother in law.



Respectfully,




  e Minsch
 0 Old Stagecoach Road
asking Ridge, New Jersey 07920




                                                                         Ex. C - 42
Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 45 of 66 PageID #: 3486



                                                        May 27, 2020

    The Honorable Joan M. Azrack
    United States District Judge
    Eastern District of New York
    Long Island Courthouse
    100 Federal Plaza
    Central Islip, New York 11722

         Re: United States v. Christopher McPartland, 17-CR-587 (JMA1
                                                                (JMA)

    Dear Judge Azrack:

    I am writing on behalf of Christopher Mc Partland, who was a good friend of
    my father Richard Neems and our family. Since my father cannot speak for
    Chris, I am writing for him.
                            him, My dad was with the Suffolk County Police
    Department for 36 years. I myself have been a firefighter with the FDNY for
    the past fifteen years. I know Chris as a friend of my parents and a close
    associate of my father.

    During his long career with the SCPD, my father was transferred to the
    Suffolk County's DA's office where he began work with the Rackets
    Bureau. My father was taught by the best detectives in the department and
    he soon became a highly respected investigator. He had a real talent for
    reading people, not only good people but seasoned Mafia associates. My
    father worked closely with many of the ADA's who were an integral part of
    solidifying the cases he spent many hours investigating. Chris Mc Partland
    was one of them.

    My dad started working with Chris in 1993. While he was not always
    trusting of lawyers, he was comfortable working with Chris. He was sure
    Chris was a "regular" guy and a good person. Working together, they put
    many high-profile mobsters behind bars. While my dad knew the police
    side of things, Chris had the legal side locked down. This" symbiotic"
    relationship continued beyond their jobs.

    Most of my father's close friends were police officers, but he had no qualms
    about adding Chris who was "from the other side" into his circle. Chris, his
    wife Edie, and his three daughters were part of family gatherings and


                                                                        Ex. C - 43
Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 46 of 66 PageID #: 3487



    parties at our house. knew him as a trusted friend and colleague of my
    father. Often, I would run into Chris in Northport Village or at the local
    supermarket. Whenever we talked, the conversation always reinforced my
    perception of his kindness and integrity. When my father was in the
    hospital, Chris was there for us and continued to be there after he died. It
    might be a brief text checking in or a visit during which he would share the
    stories of the cases they worked together.

    My father was an excellent judge of character and could immediately sense
                                          McPartland in high regard as a
    "a good man". My father held Chris MoPartland
    husband, father, loyal friend, and trusted colleague. If he were here, he
    would be writing this now.

                                                   Respectfully,

                                                  gjg ociik        ,
                                                   Richard A. Neems
                                                   15 Surrey Lane
                                                   East Northport, NY 11731




                                                                        Ex. C - 44
Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 47 of 66 PageID #: 3488




                                                             Ex. C - 45
Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 48 of 66 PageID #: 3489



  June 8, 2020


  The Honorable Joan M. Azrack
  United States District Judge
  Eastern District of New York
  Long Island Courthouse
  100 Federal Plaza
  Central Islip, New York 11722

        Re: United States v. Christopher McPartland. 17-CR-587 (JMA)

  Dear Judge Azrack:

  My name is Elizabeth Page and I am one of the four sister in laws of Chris McPartland
  who is married to our oldest sister Edie. Our family is 5 sisters and we are 6 years apart
  from the oldest to the youngest. Edie turned 6 years old the day after me and my twin
  sister Kathryn were born on December 12, 1969. Chris and Edie started dating while
  they were in college at Georgetown University. I was about 15 years old when I first
  met Chris. I can remember how much fun we had when Chris would come visit our
  home in Maryland. We would all play board games and just laugh together. I admired
  and looked up to Chris and my sister Edie. They were both so committed to their
  education and careers. Edie graduated from Georgetown with her nursing degree and
  Chris went on to law school at Hofstra University. Chris is only five years older than me,
  but when I was younger and even now, I always felt safe when Chris and Edie were
  around and knew they would take care of me. We are a close knit family and that
  closeness expanded to our husbands and children as we each started our own families.
  Once each of us was married, we became a family of 28 people; 5 sisters, 5 husbands,
  7 nieces, 9 nephews and my parents. Chris means the world to all of us and we love
  him dearly.

  Chris is a family man and deeply loves my sister Edie and his three daughters. Chris
  puts his family first and devotes his time and energy to them. All three of his daughters
  played volleyball and he loved watching them play and taking them to tournaments
  regardless of how far they had to drive. He knew nothing about the sport until they
  started to play it and he embraced it 100%. His youngest daughter Aileen will be a
  senior in high school and still plays volleyball. Aileen's goal is to play volleyball in
  college and Chris is helping her navigate the recruiting process. He has spent hours
  researching information and she needs him over this next year to help her finalize her
  college plans. He did the same for his older two daughters when they were researching
  colleges. They both ended up picking their schools for academics only and Chris is so



                                                                                   Ex. C - 46
Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 49 of 66 PageID #: 3490



 proud of their accomplishments. Chris also supports my sister Edie 100% with her
 nursing career and as a mother. In the earlier years of Edie's career, she had to work
 on the weekends. Chris would be home caring for his three daughters while Edie was
 caring for her patients. Another example of Chris' devotion was while my sister Edie
 went through treatment for breast cancer. She was cancer free by her 50th
                                                                         sOth birthday on
 December 13 and Chris threw a surprise 50th
                                          50`" birthday party for her when our family was
 gathered for Christmas. It was a sweet and happy moment that culminated after
 months of stress and uncertainty.

 Chris is a devoted son. Chris' father was not a healthy man in his later years and Chris
 was right by his side with anything he needed. After Chris' dad passed away, his mom
 wanted to continue to live in her home. Chris is always looking after her and brings her
 to their home before snow storms, hurricanes or any other type of bad weather so she is
 safe. Since she lives alone, he makes sure she has want she needs especially recently
 with the current COVID-19 pandemic. Chris's mom depends on Chris and needs him
 as she continues to age. She also loves spending time with her son and his family.
 They make sure she is actively involved in their lives.

 Chris is a genuine, sincere person who loves our extended family and cares about the
 wellbeing of all of us. When we are together as a big family, Chris makes sure he is
 engaged in one on one conversations to really find out how someone is doing. He is
 also a great cook and loves to cook special food for all of us. Chris and Edie have
 made it a priority throughout their marriage to travel from New York to Maryland,
 Williamsburg and North Carolina where most of our family gatherings take place. The
 cousins all know each other so well because they do not let distance or time deter them
 from coming. We all trust and depend on each other. Since we are a big family, we
 have a lot of happy celebrations, but we've also experienced a lot of sadness and
 difficult times through the years. Our nephew Garrett passed away unexpectedly in his
 sleep at the age of 20 months in December 2008 and my husband, Glenn, passed away
 from acute myeloid leukemia in August 2017. Chris, Edie and their daughters were the
 last family members to say good bye to Glenn before he passed away. They have taken
 care of me and my children with their love and support. I am forever grateful.

 Chris is a good, honest person and we love him dearly. My sister Edie, his three
 daughters, his mom and all of our extended family need him. I pray he can continue to
 be present in our lives and actively participate in the next phases of life for each of his
 daughters. All three of them are getting ready for big changes. Deirdre has one last
 clinical to complete before she graduates from her 6 year undergraduate/masters
 physical therapy program. The clinical was delayed due to COVID-19. Bridgett just
 virtually graduated from Pace University in May 2020 and has a delay in her business




                                                                                      Ex. C - 47
Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 50 of 66 PageID #: 3491



  career due to COVID-19. And, as I mentioned above, Aileen is starting her senior year
  in high school and is applying to colleges for both academics and volleyball. Lastly, my
  sister Edie needs her husband to help her with the emotional and financial needs of
  their family. After learning more about Chris and the person he is, I pray you will
  consider granting him leniency so he can actively be present for his family.

                                    Sincerely,


                                    aQ,6ke(k ,
                                    a,644f6r
                                    Elizabeth Page
                                    10132 Bracken Drive
                                    Ellicott City, MD 21042




                                                                                  Ex. C - 48
Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 51 of 66 PageID #: 3492



 June 8, 2010



 The Honorable Joan M. Azrack
 United States District Judge
 Eastern District ofNew York
 Long Island Courthouse
 100 Federal Plaza
 Central Islip, New York 11722

 Re: United States v. Christopher McPartland, 17-CR-587 (JMA)

 Dear Judge Azrack,

 My name is Julie Peterson and my husband is Boyd Peterson. I am a Registered Nurse for White Oak
 Medical Center in the Critical Care Department. Boyd is a Project Manager for T&A Contractors which is
 a local builder.

 We have known Chris since college. We were first introduced to Chris when he started dating my sister
 Edie in 1984. Edie and Chris got married in March of 1993 and Chris has been with our family since.

 Chris easily fit into our family because he is very loving, caring and supportive. Even though Chris and
 his family lives in New York, we are constantly getting together for holidays, vacations, birthdays and
 special celebrations. Chris is known for his outstanding cooking, conversation and fun. We all have
 children who are close in age and Chris makes every effort to get to know all 13 of his nieces and
 nephews. He has attended many of their sporting events, confirmations and graduations. Chris is very
 proud of their accomplishments.

 Chris is a committed and loving father. Although Chris' career as a lawyer required enormous hours of
 his time, he always made time for his family. Chris was the team father for all three daughter's travel
 volleyball teams for over twelve years. Chris loves his wife Edie. He is very proud of Edie's love and her
 commitment to raising their three daughters and to her career as a Nurse.

 Chris is also very caring and supportive. When my father was diagnosed with stage IV lung cancer, Chris
 took it upon himself to assist our family in finding the best Oncologist. He spent countless hours
 researching the best options which landed my father at Johns Hopkins University Hospital in a clinical
 trial significantly extending his time with us.

 We are very fortunate to have Chris as part of our family!

 Respectfully,



 Julie
          .),
 JUlie Peterson
                                6
                           Boyd Peterson

 3609 Chateau Ridge Drive

 Ellicott City, MD 21042




                                                                                                   Ex. C - 49
Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 52 of 66 PageID #: 3493




    March 18,2020


    The Honorable Joan M. Azrack
    US District Judge
    Eastern District of NY
    Long Island Court House
    100 Federal Plaza
    Central Islip, NY 11722


           Re: United States v. Christopher McPartland, 17-CR-587-(JMA)


    Dear Judge Azrack,


    My name is Stephanie Ritzert and Chris McPartland and I are cousins. Our
    moms were sisters in a close-knit family of 14 brothers and sisters. I have a
    Masters in Science of Teaching as well as a minor in Kinesiology (similar to
    physical therapy). I retired last year having taught for 33 years, most of it working
    with disenfranchised students.


    Growing up I fondly remember playing with Chris and his brother when my
    mother visited her sister. I remember Chris as being the caring younger brother
    who became upset when he perceived others were being picked on. I was
    always struck by the empathy Chris exhibited for others at that young age. I have
    seen that empathy time and again at recent family funerals (Chris spending time
    talking with aunts, uncles, and our many cousins and their families).


    In many ways I feel that Chris has many of the same characteristics as
    teachers. He has compassion and empathy to help those less fortunate than
    himself. He wants to see others around him succeed and he teaches through
    example. For Chris, family is the most important. His wife (she is a nurse) and
    his three daughters do everything together. His youngest daughter (still in high
    school) plays on a volleyball team and Chris has gone to virtually all of her
    games. His other two daughters also played volleyball when they were in high
    school (both are in college currently). He went to their games also, and on the
    way to the games would pick up his elderly mother so she could see her
    granddaughters in action. It can be said he is one proud papa.


    His compassion
    His compassion doesn't
                     doesn’t stop
                             stop with his immediate
                                  with his immediate family.
                                                     family. He routinely takes time
    to be with his mother, making sure she has the required necessities. He will take




                                                                                     Ex. C - 50
Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 53 of 66 PageID #: 3494




    her food shopping (she lives alone) and takes her to many doctor
    appointments. I have never heard him complain about helping his mom. He
    does enjoy surprising her with her favorite pastry when he comes, always a rare
    treat for her.


    His dad died about 5 years ago after a long battle with cancer. During that time
    Chris would take his dad to many doctor appointments, bring food to the house
    for his mom, and help out with whatever needed to be done. He would spend
    time with his dad, which gave his mom much needed respite for herself. After his
    dad died, Chris continually and routinely sees his mother. He spends time
    talking with her, taking her out to dinner with his family as well as bringing her to
    his house to spend holidays. To teach (compassion) by example is one of the
    greatest gifts Chris has instilled in his daughters.


    Chris enjoys cooking (BBQ, trying new recipes with many ingredients, and
    desserts with flair). One of his simple thrills is to cook for his wife whom he
    adores, and of course, his daughters, their boyfriends, and the endless stream of
    girlfriends that girls seem to have. I have heard (from his mom, my Aunt) that
    summers can be great fun with a few neighbors joining in the mix of teenagers
    and, of
    and,   of course,
              course, Chris'
                      Chris’ cooking.
                             cooking. Laughter is the best medicine.


    Chris’ mother, who is well into her 80's,
    Chris'                               80’s, loves
                                               loves and
                                                     and believes
                                                          believes in her son
                                                                   in her son and
                                                                               and
    depends heavily on him at this stage of her life. With two daughters in college
    and a third soon to follow, the financial burden that will soon confront his family
                          It is
    will be devastating. It  is my
                                my hope
                                   hope that
                                         that the
                                              the court
                                                  court will
                                                        will recognize
                                                             recognize Chris'
                                                                       Chris’ devotion
                                                                              devotion to
                                                                                       to
    his family and will exercise leniency wherever possible.
                                                     possible


    Respectfully,



    Stephanie Ritzert
    5212 NE Alameda St
    Portland, Oregon 97213




                                                                                     Ex. C - 51
Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 54 of 66 PageID #: 3495



                                                                         27th, 2020
                                                                     May 27th,



 The Honorable Joan M. Azrack
 United States District Judge
 Eastern District of New York
 Long Island Courthouse
 100 Federal Plaza
 Central Islip, New York 11722

         Re: United States v. Christopher McPartland, 17-CR-587 (JMA)




 Dear Judge Azrack,



 I have known Chris McPartland for most of my life. We have been friends since childhood and both
 raised families in Northport where we both currently reside.

 I have lived on Long Island my entire life, first attending Hofstra and few years later Touro Law. While
 practicing law was not my path, I used my law degree to build a career on Wall St as a workout and
 restructuring banker. I left the corporate world nine years ago and made a conscious decision not to
 return in exchange for more time with my family and a better quality of life. Today, I am an independent
 consultant working for  the Space
                     for the Space Force
                                    Force as
                                          as aa member
                                                member ofof General  Raymond’s Spaceport
                                                            General Raymond's                of the
                                                                                   Spaceport of the Future
                                                                                                    Future Task
                                                                                                           Task
        working on
 Force working   on commercialization  and infrastructure
                    commercialization and   infrastructure strategies  for the
                                                            strategies for the nation's
                                                                               nation’s launch
                                                                                        launch sites
                                                                                               sites at
                                                                                                     at Cape
                                                                                                        Cape
 Canaveral and Vandenberg AFB.

 Given how long Chris and I have known each other, I have numerous instances that I can relay speaking
 to Chris'
 to Chris’ character
           character and it starts with the day I met him.
 Chris and I attended different junior high schools in the South Huntington District, Chris at Stimpson JHS
 and I was at Memorial JHS. When we were in 9th  9th grade, the Stimpson German Language teacher put
 together a class trip to Germany and opened it up to students at Memorial JHS. Since I was the only
 student to join the trip from Memorial JHS, I did not know any of the teachers or any of the students.
 Chris was the only person to come over to me while we were waiting to board the plane, he welcomed me
 to the group and we have been friends ever since.

 We remained close throughout High School and our careers took us in different directions but the
 universe brought us full circle and we both settled in Northport and raised our families not far from each
 other. While we do not spend a lot of time together as life pulls us in different directions, he remains one
 my closest friends.

 I also know that his time with his family is extremely important. A big reason we never saw each other
 much is that he was constantly running around to volleyball tournaments or other activities his girls were
 involved in. His dedication to family also extended to caring for his sick father for many months before
 he passed which required numerous hospital visits and managing family affairs and caring for his mother.




                                                                                                     Ex. C - 52
Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 55 of 66 PageID #: 3496



 He has
 He has always
        always put
                put his
                    his family
                        family first
                               first through
                                     through all
                                             all of
                                                 of life’s challenges and it is something I have witnessed
                                                    life's challenges
 over the years and truly admire.

 Both he and I are avid NY Jets fans. We commiserate during each losing season about how frustrating it
 is. He always said that the best part about Sundays in the fall is having his girls sitting next to him on the
 couch watching the game together in their Jets jerseys yelling at the TV.

 Coming from strong Irish Catholic roots, his faith and church have always been very important to him.
 While I am catholic myself, I have been less involved in our church but when I do attend, Chris and his
 family are always there.

 I have known Chris for most of my life. We live in the same community and he is still loved by his
 neighbors and friends. He continues to do whatever he can to support his family, taking a job as a retail
 store clerk to make what little money he can in these tough times. Regardless of the burden, he continues
 to have a positive attitude and remains strong for his family to this day. Adversity often brings out the
 best and worst in people. My opinion of Chris as a father and friend has not changed, in fact I would say
 that this proceeding has only reinforced and strengthened my perspective.
 The man has lost his career. What little economic gain he had from a career as a public servant has been
 wiped out and replaced with mountains of legal debt required for his defense. His family has suffered
 public humiliation from a very lengthy public proceeding. He has effectively been serving a sentence
 from the day this proceeding began.

 Your Honor, I respectfully request that all of these facts be seriously considered when making your
 decision on sentencing.




                                                            Respectfully,




                                                            Christopher Sarisky

                                                            7 Woodhull Ct., Northport, NY 11768




                                                                                                      Ex. C - 53
Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 56 of 66 PageID #: 3497




                                                                    Jeremy J. Scileppi, Esq.
                                                                    10 Winmere Place
                                                                    Dix Hills, NY 11746
                                                                    June 11, 2020


 Hon. Joan M. Azrack
 United States District Judge
 Eastern District of New York
 Long Island Courthouse
 100 Federal Plaza
 Central Islip, New York 11722

                                              Re: United States v. McPartland
                                              17-CR-0587 (JMA)

 Dear Honorable Azrack:

 I am an attorney who has previously appeared in your Court in connection with some civil
 matters while I was employed by the Nassau County Attorney's Office in 2018 and 2019. Prior
 to my service for Nassau County I was employed in the Suffolk County District Attorney's
 Office from May 1998 until May of 2018, and in the Dutchess County District Attorney's Office
 from January of 1990 to May of 1998.

 I became acquainted with Christopher McPartland in 1998 when I was hired by Suffolk County
 District Attorney's Office and assigned to work in the Rackets Bureau. Christopher McPartland
 was a very active and well-regarded Assistant District Attorney in that Bureau who always took
 time to mentor the Assistant District Attorneys assigned there in the proper ways to plan and
 conduct investigations. Christopher McPartland always provided valuable guidance on how to
 effectively interact with the assigned police personnel. Chris was well respected by the assigned
 attorneys and had excellent rapport with the detectives and investigators who worked in that
 Bureau. Christopher McPartland was always a unifying force in the competitive and sometimes
 contentious interplay between the attorneys and the assigned detectives. Christopher McPartland
 was fiercely dedicated and knowledgeable about the work that was assigned to that particular
 part of the District Attorney's Office which consisted of the investigation of organized criminal
 enterprises and traditional vice crimes like gambling rings, loan sharking and extortion schemes,
 chop shops, and the activities of gangs. The investigation and prosecution of those types of cases
 usually involved the use of cooperators, confidential informants, undercover detectives,
 consensual and court-authorized recording devices, and wiretaps to capture evidence. During the
 years 1998 to 2001, Christopher McPartland was involved in some of the most sensitive
 organized crime and public integrity cases that were being investigated and prosecuted during
 the tenure of then District Attorney James Catterson. Although Christopher McPartland was
 involved in many high-profile and time-consuming matters during this time period, he often
 made himself available to the other less experienced members of the attorney and police staff in
 order to guide them through the necessary steps to obtain successful results in investigations and




                                                                                         Ex. C - 54
Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 57 of 66 PageID #: 3498




 Page Two                                                              Hon. Joan Azrack
 June 11, 2020                                                         United States District Judge


 any subsequent prosecutions. Chris McPartland always gave the Suffolk County District
 Attorney's Office and the lawyers that worked with him whatever assistance they needed and
 was always helpful to me in strategizing cases that I was assigned to prosecute.

 When Thomas Spota became District Attorney of Suffolk County in 2002, all of the members of
 the Office had to demonstrate their skills and dedication to the mission of the Office. As I am
 sure you are aware, in New York State Assistant District Attorneys have no vested rights
 associated with their employment, they cannot collectively bargain, and serve solely at the
 pleasure of the elected District Attorney. Christopher McPartland had no difficulty establishing
 a position in the new administration because he was quickly recognized as a knowledgeable and
 committed prosecutor. In the earliest years of the Spota administration Christopher McPartland
 was promoted to increasingly demanding assignments in recognition of his experience and
 capabilities. I can assure you that on any occasion when an inexperienced lawyer or overzealous
 detective suggested using any tactics that were improper, Christopher McPartland would dispel
 any such notion and explain the serious consequences of any behavior that bordered on the
 unethical.

 Of course, Assistant District Attorneys are usually constrained by the facts and information that
 is disclosed to them by the detectives that are actually working the cases, interacting with the
 witnesses and the subjects of the investigation. In my experiences working with him on many
 different cases Christopher McPartland always conducted himself in an ethical and forthright
 manner. Christopher McPartland's advice was frequently sought by the investigators and
 detectives assigned to work on cases he was involved in during this time period. I am unaware of
 any occasion when Christopher McPartland influenced a police officer to misrepresent their
 observations or interactions with a witness or the subject of any criminal investigation. In my
 experiences working on cases with him, Christopher McPartland always knew where the ethical
 boundaries were and was cautious not to tread close to the line.

 Throughout the tenure of District Attorney Spota, Christopher McPartland continued his record
 of prosecuting criminal conduct, solving complex legal issues and mentoring less experienced
 attorneys in the intricacies of long term investigations and the use of various investigative tools
 and resources. Around 2012, Christopher McPartland was given the responsibility to oversee all
 investigative bureaus in the Suffolk County District Attorney's Office. This was a position of
 great responsibility and he was advanced to this role because of his ability to think through the
 big picture of various criminal enterprises. Chris McPartland was a dedicated prosecutor who
 always sought to protect the citizens of Suffolk County from people who cheat, steal, and prey
 on the weakest elements of our society through their criminal schemes.

 Although we worked together at various times over almost twenty years, I would not
 characterize Christopher McPartland as a best or close friend. We did not socialize much outside
 of the realm of normal office functions, and we did not work closely with each other after 2006.
 I am writing to express my opinion of a man who always impressed me as dedicated to




                                                                                            Ex. C - 55
Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 58 of 66 PageID #: 3499




 Page Three                                                           Hon. Joan Azrack
      1 1, 2020
 June 11,                                                             United States District Judge



 protecting the community where he was raised, and later chose to work and raise his family.
 Christopher McPartland always impressed me as a family man who is dedicated to his wife and
 three daughters. I believe Chris was active in coaching several of his daughters' teams
 as they were developing their skills and becoming respected competitive volleyball players. I am
 also aware that Chris was actively involved in multiple charitable activities within his parish, St.
 Philip Neri, in Northport, New York,
                                   York. Chris McPartland is a person who has always been
 committed to his family„
                   family, his community in Northport, and the Suffolk County community,
                                                                                 community. I
 hope this letter will illuminate some of the aspects of Christopher McPartland that you may not
                                        trial
 have been made aware of during his trial.

 I can be reached by telephone at (631) 514-1605, or via e-mail at iscileppiCii)gnail.com.
                                                                   jscileppi@gmail.com.


                                               Respectfully,



                                                                   Esq
                                               Jeremy J. Scileppi, Esq.




                                                                                             Ex. C - 56
Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 59 of 66 PageID #: 3500




 The Honorable Joan M. Azrack
 United States District Judge
 Eastern District of New York
 Long Island Courthouse
 100 Federal Plaza
 Central Islip, New York 11722


 Re: United States v. Christopher McPartland, 17-CR-587 (JMA)


 Dear Judge Azrack:
 I am writing you this letter in support of my friend Mr. Christopher McPartland. I
 have been fortunate to know Chris for over twenty years. He is someone I truly
 admire as a scholar, public servant, community member, and most importantly friend
 and father.
 I have a very unique job. I am Social Studies teacher in the Northport —    – East
                                                         “teacher on special assignment.”
 Northport School District. I am considered to be a "teacher                  assignment."
                                “special assignment”
 Since September of 1999 my "special      assignment" has been to coordinate the school
 district’s K-12 program in Law and Civic Education program. My role is to support
 district's
 students and teachers in learning about the law, the legal system, our Constitution, and
 our rights and responsibilities as citizens. It is in this capacity that I had the good
 fortune to meet Chris McPartland.
 Going back many years, former Suffolk County District Attorney Jim Catterson was a
 personal friend. When I got my job in the Northport —  – East Northport School District,
 Mr. Catterson offered the full support of his office and introduced me to Chris
 McPartland. Working with professionals in the legal field is an integral part of my
 role as the Law Program Coordinator in the Northport —  – East Northport Schools.
 These connections to working professionals in the field enrich our curriculum and
 enhance or efforts at both teacher professional development and student learning.
 When I met Chris, I was excited to see that he was not only an Assistant District
 Attorney eager to provide assistance to my program, he was also a Northport resident
 with a vested interest in our schools and the local community.
 My experiences with Chris McPartland revealed him to be kind, generous, thoughtful,
 and engaging.


                                                                                  Ex. C - 57
Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 60 of 66 PageID #: 3501




 As an attorney myself, I was always impressed by Chris McPartland's
                                                              McPartland’s intellect and
 command of the law. This was so clear to me in the many trainings he provided to
 teachers as part of our annual Law and Civic Education Summer Institutes. These
 institutes were run as part of a partnership with the New York State Bar Association.
 Our institutes, held annually at Touro Law Center, served teachers from throughout
 New York State. Chris would graciously present at our institutes, sharing his
 knowledge of the law and our legal system. Chris is a great teacher. In front of a
 classroom he is dynamic and engaging. In his presentations he had an amazing gift to
 bring the law to life and really help teachers understand how our justice system works.
 Empowering teachers to provide high quality instruction in law and civics is an
 important part of my work. As a friend and community partner, Chris had a
 tremendous impact in working with teachers and helping them gain a better
 understanding of the law and the legal system. These efforts directly translated to
 better instruction for countless students throughout New York State. Every time we
 train a teacher, there is a replicator effect. Each teacher impacts hundreds of students,
 potentially thousands over the course of their career. I will forever be grateful for the
 service Chris provided over many years as a partner in our Summer Institute program.
 As a teacher, Chris has a humility, ease and kindness about him that made him both
 approachable and impactful. When Chris presented, our teachers were learning from
 his depth of experience and his tremendous skills as a teacher.
 Another program I coordinated from 2000 —   – 2012 was the Crime Scene Investigation
 Challenge. This was a forensic science and criminal investigations competition for
 high school students. At the height of the program, we utilized the field house at
 Suffolk Community College to host the event. Our largest event involved over 80
 teams and over 800 students. Each year Chris served as a volunteer for this event,
 evaluating teams and rating them on their investigative skills. Again, this is an area
 where Chris was an invaluable partner. As a law-related professional, he is exactly
 the person I want to see interacting with the student competitors. He is kind,
 courteous, knowledgeable, and fair. All the students enjoyed working with him. His
 knowledge and presence always enriched the program.
 One of the ways I have come to know Chris best is as a community member and
 father. As part of the Law and Civic Education program here at Northport, I
                                                 “Our Town."
 coordinate a community service project called "Our    Town.” This program unites
 student leaders and their families from all nine schools in our district in a common
 mission of helping local families in need. Each year we host numerous fundraisers,
 food drives, toy drives and other events to help the less fortunate. One of Chris'
                                                                                 Chris’
                                                                              th
 daughters became an active member of Our Town when she was in the 55th grade. She



                                                                                  Ex. C - 58
Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 61 of 66 PageID #: 3502



                                        th
 was appointed to Our Town by her 5    5th grade teacher at Norwood Avenue School. One
 of the underlying principles of Our Town is that it is not a student club, it is about
 building community through connecting families. As such, parental involvement and
 involvement of siblings is key to the success of the program. I have three sons who
 are all about the same age as Chris'
                                Chris’ three daughters. As we were sharing common
 experiences in parenting, at the Our Town events, I always enjoyed talking to Chris.
 What was always apparent to me with Chris was his tremendous devotion to his girls,
 their love and respect for their father, and that service to community was something
 deeply engrained in the values Chris instilled in his children. Over many years Chris
 and his daugthers volunteered at countless community fundraisers. While this may
 sound fun, they usually entail freezing winter days collecting food outside a grocery
 store or selling holiday wreathes outdoors in December outside our high school. A
 presence over many years was Chris McPartland with his daughters selflessly
 volunteering his time to assist with our events. As I shared in reflecting on Chris as a
 teacher, as a community member I saw the same traits. Chris always wears a warm
 and engaging smile. His love of family, community and others is apparent in his
 kindness and the joy you can see he shared in helping others.
 It has been weighing on my heart for some time to see how I could in some way assist
 my friend Chris. I know that you have difficult decisions to make in this case. I can
 only pray that you see Chris for the person I know he is, a kind and generous man, a
 dedicated father, and someone deserving of leniency.
 Thank you for your kind consideration of this letter. I hope it provides some insight
 into the great man I know Chris McPartland to be.


 Respectfully,
 David Scott
 cpavid

 David Scott
 24 Midland Avenue, Port Jefferson, NY 11777




                                                                                 Ex. C - 59
Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 62 of 66 PageID #: 3503




                              George A. Stamboulidis, Esq.




 October 7, 2020



 The Honorable Joan M. Azrack
 United States District Judge
 Eastern District of New York
 Long Island Courthouse
 100 Federal Plaza
 Central Islip, New York 11722

 Re:     United States v. Christopher McPartland, 17-CR-587
                                                  17-CR-587 (JMA)

 Dear Judge Azrack:

 I write to you in support of Chris McPartland, who I have known professionally for over 25
 years, regarding his character as a professional, ethical, dedicated and effective prosecutor.

 II am
    am aa former  Chief of
          former Chief  of the
                           the Long  Island Division
                               Long Island   Division of
                                                      of U.S.
                                                         U.S. Attorney's
                                                              Attorney’s Office
                                                                          Office for the Eastern
                                                                                 for the Eastern
 District of New York and the current managing partner of the New York office of Baker &
 Hostetler LLP. I first met Chris in the 1990s when he was an Assistant District Attorney in
  Suffolk County. During that time, he worked collaboratively with me and other members of the
  U.S. Attorney's
 U.S.  Attorney’s Office
                    Office on
                           on Long
                               Long Island  on at
                                     Island on at least
                                                  least one
                                                        one organized
                                                            organized crime
                                                                      crime investigation
                                                                             investigation involving
                                                                                           involving aa
  common target
 common      target who,
                    who, with
                         with Chris's
                               Chris’s assistance,
                                       assistance, was
                                                   was ultimately
                                                        ultimately convicted of racketeering.

 After II left
 After         the U.S.
          left the U.S. Attorney's
                        Attorney’s Office
                                   Office in
                                          in 2001,
                                             2001, II continued
                                                      continued to
                                                                to interact
                                                                   interact professionally
                                                                            professionally with
                                                                                           with Chris
                                                                                                Chris
 in several matters I handled in private practice. Notably, in my capacity as monitor of the
 Brookhaven Town Landfill, I referred several matters to Chris, who had risen to be a supervisory
 Assistant District Attorney, for potential prosecution. In each of these instances he was very
 responsive and helpful to me and the Town of Brookhaven.

                                        departure from
 Finally, in the two years prior to his departure from the
                                                       the District
                                                           District Attorney's
                                                                    Attorney’s office,
                                                                               office, II continued to
                                                                                          continued to
 work closely with Chris in an effort to resolve a case involving one of my clients. During the
 entire process, Chris carried himself professionally and never wavered from his duty and
 commitment to seek justice.

 I can appreciate that sentencing an individual is one of the hardest duties a federal judge must
 undertake, especially when the defendant, as here, is a person who has earned the respect of
 many based on his long career and positive contributions to the community
                                                                   community. I hope my letter is
 helpful to you in this difficult task.




                                                                                               Ex. C - 60
Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 63 of 66 PageID #: 3504

 The Honorable Joan M. Azrack
 October 7, 2020
 Page 2


 Respectfully submitted.
              submitted,



 George A. Stamboulidis, Esq.




                                                                        Ex. C - 61
Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 64 of 66 PageID #: 3505




    Honorable Paul J. Tonna
    69 Chichester Road, Huntington
    New York 11743

    August 9, 2020

    The Honorable Joan M. Azrack
    United States District Judge
    United States Courthouse
    100 Federal Plaza
    Central Islip, New York 11722

    Dear Judge Azrack:

    I am writing on behalf of my friend and longtime colleague Mr. Chris McPartland. I have
    known Chris for over 26 years and am pleased and honored to write on his behalf,
    especially regarding my experience to his devotion and effectiveness in eradicating
    public corruption while I served as a Legislator and Presiding Officer in Suffolk County
    from January 1994 to December 2005.

    I respectfully ask, when contemplating his sentence, to consider the whole of his career
    in public service. What I read and heard during his trial was not consistent with the
    Assistant District Attorney I knew while serving in Suffolk County or any behavior
    experienced in the subsequent years of our personal friendship.

    As a former elected official, I could testify to Chris McPartland’s
                                                           McPartland's dogged and tenacious
    execution of his responsibilities to prosecute public corruption. It was he and his
    department’s
    department's tireless efforts that radically changed the pay-for-play culture, creating a
    more accountable and honest Suffolk County municipal environment.

    Chris has been a devoted public servant, a faithful friend and colleague, a wonderful ally
    when fighting with corrupt public officials.

    Thank you for your kind consideration.

    Respectfully,



               ...-----


    Honorable Paul J. Tonna
    Former Presiding Officer, Suffolk County New York




                                                                                          Ex. C - 62
      Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 65 of 66 PageID #: 3506


                                         CASTRO & TRODDEN, LLC
                                                ATTORNEYS AT LAW


                                               5 0 KARL AVENUE, SUITE 102
                                             SMITHTOWN, NEW YORK 11787
                                      PHONE: (631) 382-7979 FAX: (631) 382- 7974
                                                  www.castrotrodden.com
                                                  www.castrotroddemcorn

MICHAEL C. CASTRO, ESQ.,
BRIAN A. TRODDEN, ESQ,

                                                  June 10, 2020

               The Honorable Joan M. Azrack
               United States District Judge
               Eastern District of New York
               Long Island Courthouse
               100 Federal Plaza
               Central Islip, New York 11722

                                                  Re:     United States v. Christopher McPartland,
                                                          17-CR-587 (JMA)

               Dear Judge Azrack:

               I am an attorney in private practice for over 15 years. I first met Chris McPartland
               in 1998 when I was assigned to Rackets Bureau in the Suffolk County District
               Attorney's Office. At that time, Chris was the Deputy Bureau Chief of the
               Rackets Bureau. I live in Northport, New York and see Chris and his family
               socially and during religious services and religion classes for our daughters at St.
               Philip Neri Church. Chris and his family joined my family and me to celebrate my
               daughter's Christening.

               I recall my first impression of Chris was that he was serious, hard working, detail
               oriented and passionate about his work as a prosecutor. An important part of
               Chris's job was to be an example of how to be an honest prosecutor. He also took
               an active role in teaching, monitoring and guiding the less experienced attorneys
               in the office. Chris was regularly reminding the attorneys in the bureau, through
               his words and his actions that we needed to maintain a high level of integrity in
               doing our job. Chris also took on very challenging investigations and prosecutions
               of individuals, regardless of who they were connected to or what their political
               affiliations were. Chris worked to make sure that every investigation, search
               warrant, wiretap, arrest, grand jury proceeding and trial was prepared, discussed
               and reviewed to be sure things were done the right way. Chris set the bar very
               high to ensure that everyone in the bureau was aggressively prosecuting crimes,
               but doing so with the utmost integrity.




                                                                                             Ex. C - 63
Case 2:17-cr-00587-JMA Document 266-3 Filed 03/05/21 Page 66 of 66 PageID #: 3507




     I have now known Chris for 22 years. I have seen Chris and his wife Edie actively
     work together in raising their daughters to be strong and successful young women.
     I have also come to know Chris better through spending time with him at St. Philip
     Neri, walking our dogs together in Northport Village and socializing with him.

     In his work and personal life, I have come to know Chris McPartland to be a
     person of integrity, honesty and high moral character. The world would be a
     better place if there were more prosecutors that were capable of being as
     aggressive as Chris, and were also as fair and honest as Chris. Chris was also a
     positive influence on me and many other prosecutors to whom he served as a role
     model. I ask that this Court consider Chris McPartland's high moral character and
     the good he has done for others in determining his sentence.


                                       Respe


                                               . Trodden




                                                                                 Ex. C - 64
